      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 1 of 87




 1    BARBARA J.            PARKER, City Attorney,          SBN 069722
      MARIA BEE, Chief Assistant City Attorney, SBN 167716
 2    RYAN G. RICHARDSON, Special Counsel, SBN 223548
      KIMBERLY A. BLISS, Supervising Deputy City Attorney, SBN 207857
 3    JAMILAH A. JEFFERSON, Senior Deputy City Attorney, SBN 219027
      One Frank H. Ogawa Plaza, 6th Floor
 4    Oakland, California 94612
      Telephone: (510) 238-7686; Facsimile: (510) 238-6500
 5    Email: jj effersonoak1andcityattorney.org
      R20752/266442 1
 6
      Attorneys for Defendant                 CITY OF OAKLAND
 7

 8
                                                     UNITED STATES DISTRICT COURT
 9
                                                NORTHERN DISTRICT OF CALIFORNIA
10

11    DELPHJINE           ALLEN,         et   al.,                          Case No. C 00-4599 WHO

12                                    Plaintiffs,                           CITY OF OAKLAND'S STATUS
                                                                            REPORT RE USE OF FORCE AUDITS
1')
13               V.



14    CITY OF OAKLAND, et al.,

15                                    Defendants.

16

17

18

19

20

21

22

23

24

25

26




      City's   Status   Report   re   Use of Force Audits       -
                                                                    I   -


                                                                                                     COO -4599 WHO
     Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 2 of 87




                                                         I. INTRODUCTION

 2              At the last Case           Management         Conference         on   November 27, 2018, the             parties     and the Court


 3   discussed         concerns       raised    by both the   IMT and the         Department's       Office of Inspector General


 4   ("OIG")      about the           potential underreporting        of Level 4       uses   of force.' Both the IMT and the OIG

 5   noticed the        significant downward trend              in Level 4       uses   of force that occurred           over   the past few


 6   years.     Accordingly,           the IMT undertook         a   review of PDRD in certain                cases    involving     arrests for


 7   crimes     likely to       involve active resistance. At the               same    time, the OIG opened            a   formal audit into

     Level 4,     Type      22   uses    of force    (intentional pointing of a firearm),             because that type of force


 I represents the overwhelming majority of officers' reported Level 4 uses of force.
10              At the conclusion of the              CMC, the Court ordered the City                 to file the      completed       OIG audit

11   or   before   February 1,           2019.    Accordingly,       attached hereto      as    Exhibit A is the OIG' s "Audit of the

12   Downward Trend in the Number of Reported Police Officers' Intentional                                        Pointing      of a Firearm at

13   Subjects" (the         "Firearm          Audit"), including      a   command response to the OIG's                  findings     and

14   recommendations. After the last CMC, the IMT identified the 14                                   cases     in its review, and the


15   Department's           OIG then          independently reviewed the              documentation and PDRD                footage    in all 14    (t

16   OIG's "Use of Force                Review").     The Use of Force Review                 was   not   a   formal audit, but the OIG

17   prepared an Executive Summary of its findings                             for the Chief, which is attached hereto                as   Exhibit I

18              Below is         a    quick   overview of the Firearm Audit and Use of Force                      Review,       as   well    as a



19   status    report      on   the   City's    intention to:   1)   make necessary           policy and training changes;             and

20   2) conduct        a   larger     formal audit    on use    of force       reporting (referred to         in the   Department       as   the

21   "Global Use of Force                Audit").    To be sure, the Audit and Review did reveal                       concerns      with

22   underreporting, primarily caused by policy issues, but also involving training                                     and    supervisory

23

24
           Pursuant to Department General Order K-4 (Reporting and Investigating the Use of Force), Level 4
          of force include: the intentional pointing of a firearm at a person; a weaponless defense
25   uses
                                                                                                       technique
     applied to a vulnerable area (such as a hair grab); the use of a control hold; an on -duty firearm discharge t
26   euthanize an injured animal; and, a canine deployment that does not involve a bite. The majority of Level 4
     uses of force are the intentional
                                       pointing of a firearm at a person during a high -risk     or arrest.             stop




     City's   Status   Report    re   Use of Force Audits             -2   -

                                                                                                                                      COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 3 of 87




     failures. As           a   result, the Department referred several officers and supervisors for Internal Affairs

     Investigations             and    possible disciplinary    action.

                 But the Use of Review also confirmed                          a   significant     and   positive point-all          of the    parties,

     including         the IMT and Plaintiff's counsel,              agreed that           in all of the      cases   reviewed, the force used

     appeared "appropriate                 and justified" and that officers                uniformly displayed patience                 and respect for

     members of the              community. Accordingly,              officers        clearly    are    not   underreporting        force in    an



     attempt      to    hide     unjustified      force. Nonetheless, the                City recognizes       that the proper       reporting        of

 8   justified     force is       absolutely      necessary for both the              Department's ability to           manage risk and its

 9   obligation to          be transparent with the          community. Thus,                the   City   is committed to          working      with the

10   IMT and other stakeholders to                   ensure   that officers          are   provided clear policy direction and training
11   on    what force is          reportable.
12                II. THE             AUDIT, THE REVIEW AND THE COMMAND RESPONSE

13   A.          The Firearm Audit

14               The "Firearm Audit is              being published            as   part of the "Oakland Police Department Office of

15   the   Inspector        General       3rd Quarterly Progress Report July                 -




                                                                                                 September,       201 8"     (the "Quarterly
16   Progress        Report").2          The   Quarterly Progress Report is                attached hereto       as   Exhibit A, and the Firearm

17   Audit, including             a    Command      Response,    is found           on   pages 4-32.

18               Under the         Department's       34 -page   policy governing                the   reporting      and   investigation of the           Use

19   of Force      (Department            General Order      K-4), the "intentional pointing" of a firearm                         at   a   suspect

20   constitutes        a   reportable      use   of force, while     merely drawing               a   weapon and      having it     at "low -ready" is


21   not   reportable.           The audit found that DGO K-4 has created confusion with respect to the definitions

22   of "intentional            pointing"      of a firearm and "low -ready", and resulted in                     an   overemphasis           on   officers'

23   subjective         intent. It also found that while officers receive classroom instruction                                 on   the proper

24   reporting       of force, their        practical   firearms     training (e.g., firearms qualifications                   and scenario -based

25   training     on    how and when to            use a   firearm)   does not reinforce what constitutes                      a   reportable
26         2
               The   Department's           OIG    publishes   its   Quarterly Reports publicly on                    OPD's website.




     City's    Status   Report    re   Use of Force Audits            -3   -


                                                                                                                                            COO -4599 WHO
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 4 of 87




       intentional       pointing of a firearm. Finally,             the audit        posited that low PAS/PRIME thresholds that

 I trigger a risk management review for Level 4 uses of force (including intentional pointing of a
       firearm)     may       impact the reporting       of such     force.3

                  As     a   result, the OIG has recommended,                   inter a/ia:      1)   that K-4 be rewritten to         ensure    clear


       policy direction; 2)           that the   Department require the reporting                     of the low-ready     position,     in order

       better allow          supervisors    to monitor its use; and             3)   that the   Department update         its   practical   firearm


       training    to mirror and        support the classroom training governing the reporting of force; 4) that

       PAS/PRIME thresholds for Level 4                      uses   of force         are   monitored; and 5) that supervisors should

       monitor     high risk stops where there was no reported pointing of a firearm to                                  determine if officers

its]   are   engaged in unsafe tactics              or are   failing to report a use            of force.

11                The Chief's Command                  Response      is found          on   pages 3 0-32 of the Firearm Audit. OPD

12     command accepts the OIG's                  findings     and recommendations, and agrees that                      policy   and    training

13     changes      are      necessary. On page        32, the Command provides                    a   table   indicating generally how eaci
14     recommendation will be                implemented,       who is         responsible      for the      implementation and        an   estimate

15     timeline for          implementation.        As noted     above,        most of the recommended              changes      are   tied to   a



16     revision of DGO K-4. The Chief and the                       City want to move                 as   expeditiously as possible to       fix

17     DGO K-4, but            are   also   aware   that this very Firearm Audit                provides       evidence that    lengthy written
18     policies    drafted without sufficient stakeholder                      input and review may result in unclear direction ar
19     unintended consequences.

20                While       making minor changes to            address the definitions of "intentional                   pointing"      and"

21     ready"     may        seem   easy, it is clear that additional and substantial                      changes to   DGO K-4 will also

22


23          As described in more detail on page 25 of the Firearm Audit, PAS and PRIME are OPD's
       personnel assessment and early intervention warning systems. The number of Level 4 uses of foi
24     (including intentional pointing of a firearm) police officers report are compared to their peer grot
       and outlier officers are flagged for a risk management review. While risk management review is
25     incredibly important tool to OPD's accountability efforts, thresholds that are too low are
       problematic for several reasons-they may inadvertently encourage underreporting, or even impa
       an officer's willingness to use force when it is
26                                                      legally justified and necessary to ensure officer am
       public safety.




       City's   Status   Report re   Use of Force Audits              -4   -


                                                                                                                                       COO -4599 WHO
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 5 of 87




      to   be made    as a   result of the Use of Force Review                         (described        further   below). Accordingly,            while it

 2    may take      longer to achieve          a   final   policy,    it is clear that the             City   needs to address DGO K-4 in                  a



 3    thoughtful, purposeful           and holistic fashion.

 ru               Moreover, given the NSA and the City's Charter,                                  new   policy    solutions must be reviewed                  by
 5    Plaintiffs     counsel, and approved by both the IMT and the City's Police Commission (which has

 6    jurisdiction     over   the    Department's          use      of force     policy).4       The     Department         has   already   had    meetings

 7    with the IMT, Plaintiffs counsel and                      a   representative            of the Police Commission to discuss revisions

 8    to DGO K-4.          While progress is             being made,         no consensus            has yet been reached. Additional

 9    meetings      are   being scheduled,          and the      City hopes           to   provide      a more     thorough description           of its

10    intentions in its Case         Management             Statement in mid -March.

11                Finally, it   is worth     noting that while           the Chief cannot               unilaterally change         DGO K-4, she did

12    take   an   interim action to        provide       clear direction when she                  was    first briefed      on   the OIG's      concerns as



13    it conducted the Firearm Audit. Last                      fall, the Chief issued              a   directive to the      Training Department to
14    provide     immediate        re-training      to   all   patrol   officers          regarding the meaning             of "intentional      pointing"
15    of a firearm     (where       the weapon is          pointed at any part              of the     body, including        the lower     extremities)
16    versus   low -ready       (where     the firearm is           pointed      at   a   45 -degree     angle    or   less and not at      a   person).
17    After the     completion       of the    training,       the   Department            saw an       immediate and marked increase in

18    reportable     Level 4       uses   of force,      showing       the effectiveness of the                 training.
19    B.          Use of Force Review

20                After the November 27, 2018, Case                     Management Conference,                      the IMT identified for the

21    Department the specific             14   cases     (culled from            a   larger   group of reports and           PDRDs),     that it believed

22    included      unreported      uses   of force. The            Department immediately reassigned two Sergeants                                to the


23    OTG to assist with           reviewing       all reports and PDRD                   footage      in the   cases.   After the review, the OJG

24    issued   an   Executive       Summary         of its     findings      to the       Chief,   a   copy of which is attached here              as


25

26        Once a new policy is agreed upon, it will need to be submitted to the Police                                              Commission,
      which has 120 days to approve, reject or modify the policy.




      City's Status Report    re   Use of Force Audits                  -s   -



                                                                                                                                            COO -4599 WHO
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 6 of 87




      Exhibit B.

 2                  During the January 2019              IMT site     visit, the OIG, Department Command Staff,

      Counsel from the Office of the                    City Attorney,       the IMT and Plaintiff's counsel, Jim                Chanin,   met tc


 4    review the PDRD               footage      in the IMT's identified fourteen            (14)   cases   and have   an    open discussior

 5    about the         parties' respective findings.           There    were some         disagreements         about whether the PDRD

 6    certain individual            cases   reflected force that met the definition of "reportable" force under DGO K

 7    But,     as   noted in the        Fifty -Ninth Report     of the    Independent Monitor for the              Oakland Police

 8    Department,           the   meeting       was   productive     and the     parties   came   to   the joint conclusion that OPD's

 9    policies       could and should be              improved to     more    clearly   indicate when force must be              reported (see

10    Doc.     1229, filed 1/17/19, atp. 11).

11                  As with the Firearm           Audit, the    Use of Force Review              highlighted the     need to     improve    DG

12    K-4 and related             policies and training.       As mentioned          above, that process will necessarily involve

      discussion with                            stakeholders, and the approval of the IMT and Police Commission. In
1-,
Ii                                numerous


14    the meantime, in order to monitor the proper                       reporting      of force under the current version of the

15    policy,       the Chief issued        a   Special   Order    (attached      hereto   as   Exhibit    C) requiring    all   Sergeants   to


16    review the PDRD of arrests made pursuant to California Penal Code sections 69                                        (Obstructing or
17    resisting         executive officer in       performance        of duties), 148       (Resisting, delaying      or   obstructing)      and

18    243(b)        &   (c) (battery     on a   peace    officer).    These types of arrests           generally   involve   physically
19    resistant      subjects      and    are   therefore   more     likely to   involve    an   officer   use   of force. The Chief's

20    Special       Order    requires Sergeants           to view the video from the             beginning    of the incident      through the
21

22             promised at the last Case Management Conference, and consistent with the Department'
               As
      policies,those cases involving the underreporting of force-or any other observed policy
23    violation-were referred to Internal Affairs for a complete investigation and possible disciplinary
      action. While a few cases seem to indicate a willful underreporting (because the use of force
24    observed was so clearly within the definition of "reportable" use of force), a number of cases seer
      to involve genuine confusion over whether a certain type of force meets the definition of a

25    reportable use of force in DGO K-4. Indeed, as the parties and the IMT noted during their joint
      meeting, most officers were clearly not attempting to hide that some force (as opposed to reportal
26    force) was used because it was the officer's own description of a physical struggle in the crime
      report that led the IMT              to   chose the   case as one to        review.




      City's   Status    Report   re   Use of Force Audits             -6-                                                         COO-4599 WHO
     Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 7 of 87




 1   arrest    and document/annotate their review of the PDRD                            footage     in OPD's PDRD software system.

 2   C.         Global Use of Force Audit

 3              In order to better understand and address the                        concerns   that both the   Department        and the IMT

 4   identified in the fourteen               cases   they   reviewed      together,    the   Department opened         a more   fulsome

 5   formal audit into Use of Force                   reporting,    which will include the 14          cases   from the Use of Force

 6   Review,      as   well     as   number of additional incidents from                July -November       2018. The OIG will not

 7   limit itself to      identifying unreported             uses   of force, but also review and           identify    any other conduct

 8   and   supervisory          issues associated with incidents-i. e., the OIG will also examine whether officer

 9   and   supervisors performed their                 duties in    compliance        with    Departmental policy       and   training,

10   including but not limited to, acceptance                      and referral of complaints and PDRD activation. Similar to

11   the   methodology          used to     identify the      14   cases       already examined,     the OIG will be      focusing    on



12   incidents where there is             a   high probability that            officers would be     more   likely to   use   force than not

13   (e.g.,   firearms -related         crimes, assault       on a   peace       officer, resisting arrest, etc.). The        assessment   will

14   include     an    examination of all reports,            ancillary        documents and PDRD           footage   associated with each

15   incident under review. The OIG will                      keep   the IMT informed           on   the audit's progress, and looks

16   forward to        reporting to      the Court      regarding the          status and   anticipated completion date          in its mid   -




17   March Case         Management Statement.

18   1/

19   1/

20   1/

21   1/

22   //

L3



24   1/

25   /7

26   /7




     City's   Status   Report   re   Use of Force Audits             -7    -


                                                                                                                                 COO -4599 WHO
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 8 of 87




 1                                                   III. CONCLUSION

 2               The    City   is concerned with the        findings     of the Firearm Audit and Use of Force Review and


 3   understands the need to address the                 policy and training issues   identified therein. It will continue t

 4   work with the IMT, Plaintiff's counsel and other stakeholders to create                    systemic changes   that reflct


 5   the   City's      commitment to the NSA and to            fair, respectful and transparent policing. The City will

 6   update the        Court   on   its progress in the next Case         Management Conference statement, which is du

 7   March.


 8   Dated:     January 31,        2019              BARBARA J.           PARKER, City Attorney
                                                     MARIA BEE, Chief Assistant City Attorney
 9                                                   RYAN G. RICHARDSON, Special Counsel
                                                     KIMBERLY A. BLISS, Deputy City Attorney
10                                                   JAMILAH A. JEFFERSON, Senior Deputy City                Attorney
11                                             By:           /5/ Barbara J. Parker
                                                             Attorneys for Defendants
12                                                           CITY OF OAKLAND, et al

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     City's   Status   Report re   Use of Force Audits          -8   -



                                                                                                               COO-4599 WHO
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 9 of 87




            EXHIBIT A
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 10 of 87




                         Oakland Police Department
                    Office of the Inspector General




                                            3rd           Quarterly
                                          Progress Report
                              July         -




                                               September,                          2018


Oakland Police Department
Office of Inspector General
455 7th Street   9th Floor   Oakland,   CA 94607   I   Phone:   (510)   238-3868
   Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 11 of 87
                                                                           Oakland Police       Department, Office of Inspector General
                                                                               3rd Quarterly Progress Report (July -September, 2018)




Contents
Introduction   ......................................................................................................................................   3

Audit of the Downward Trend in the Number of                        Reported Police Officers' Intentional Pointing of a
Firearm at   Subjects    ............................................................................................................................   4


Property and Evidence: Management of Evidential Cash and Other Reportable Matters                                              ....................   33


Comparative Analysis of Vehicle Pursuit Policy                    .................................................................................   54




                                                                                                                                                        2
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 12 of 87
                                                                              Oakland Police Department, Office of Inspector General
                                                                                   3rd Quarterly Progress Report (July-September, 2018)




Introduction
This 3rj      Quarterly Report covers           three    areas:   1) the   downward trend in               police    officers' pointing of           a


firearm at       subjects, 2)     management of property and evidence and                         3)   a   comparative analysis              of the

Oakland Police          Department's          vehicle pursuit     policy.

In   early 2018,       the Office of        Inspector General became concerned about the continued downward trend
in   uses   of   force, specifically the decline          in   pointing of a firearm        at   subjects,     which the            Department
categorizes          as a   low-level   use   of force that is    reportable,       but does not           require   an    investigation. The            OlG

initiated      an    audit to determine what factors might be causing the downward trend. After reviewing

policies      and    meeting with       a   number of     supervisors and commanders                   in different        Divisions/Bureaus, the
OIG identified six factors that may be                   contributing to the downward trend, primarily                           in the     areas   of

policy,     training and monitoring of force. Upon                     hearing    of the   preliminary        audit   findings        in   September,
the Chief of Police directed                re-training of all    patrol   officers to     clarify   what is    a    reportable pointing of a
firearm.       Subsequent        to the     training, the Department has            seen an      increase in the numbers of this type of

force. Furthermore, the OIG has initiated                      a more     comprehensive          review of the         reporting of all types of
force, the results of which will be included in                    a   future report.


Also in     early 2018, the       OIG initiated      a   review of the management of cash                    handling       in the        Property and
Evidence Unit and other notable risks in the Unit. Property and Evidence Units present tremendous risk
for   police departments given the high value                     items    they   process and store,          as    well   as   ensuring criminal
evidence is         properly    tracked and maintained. A lack of controls leaves                          departments vulnerable to theft,
loss and improper destruction of evidence. The OlG found several weaknesses in evidence storage, cash

handling       and    working     conditions. Before the review              was    completed, the Department                       had    already    taken

steps   to    remedy these weaknesses, including                   a   remodel of the Unit.


Finally,      OlG undertook        a   review of the     Department's pursuit policy which                    was    revised in August 2014.
Police vehicle pursuits present                significant     risk to the   Department          and the      public,     so   the Department
revised its         policy   in 2014 to limit the     types of crimes for which officers could pursue                           a   suspect(s).
Changes        in   pursuit characteristics and          outcomes were           compared for pursuits prior to                     the    policy change
in 2014 and after. In            addition, the review looked             at the way the       Department tracks pursuits. The review
found     a   significant drop         in the number of        pursuits after the policy change, but little                     change      in the rate of

property damage and injuries.

Respectfully,




Angelica       Mendoza
Lieutenant of Police
Office of Inspector General
              Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 13 of 87
                                                                            Oakland Police        Department. Office of Inspector General
                                                                              3rd Quarterly Progress Report (July-September, 2018)




Audit of the Downward Trend in the Number of                                                Reported                 Police Officers'

Intentional             Pointing of a             Firearm at            Subjects
By Rebecca Johnson, Lead Auditor; Kristin Burgess, MPA, CGAP, Police Performance Auditor Supervisor;
Anqelica Mendoza, Lieutenant of Police, and Vera Edwards, Contributing Auditor


Objectives
                                                                               X
                                                                                     Departmental General Order                K-4 does not
                                                                                     mandate the documentation of the low ready
1.    Determine the       factor(s) causing   a   downward trend
                                                                                     position, limiting supervisors' ability              to monitor
      from 2013 to 2017 in the Oakland Police
                                                                                     its   use.

      Department's number of reported incidents                                X     There is      a   lack of   a   universal definition amongst
      involving police officers pointing their firearms            at
                                                                                     police   officers when           determining    a   reportable
      subjects.                                                                      pointing of the firearm.
                                                                               X     The sole      -reportable low ready position
                                                                                                    non
2.    Evaluate the accuracy of the number of            uses   of force
                                                                                     defined in  policy and when to report the pointing
      reported    in the Oakland Police  Department's                                of the firearm are not emphasized in police
      Personnel Assessment        System/Performa nce,                               officers' practical firearms training, and are not
      Reporting, Information & Metrics Environment                                   in the practical firearms training curriculum.
      (PAS/PRI ME).                                                            X     Low    PAS/PRIME thresholds that trigger                a   risk

Background                                                                           management            review for Level 4      uses    of force

Over the past several years, the OPD's total number of                               may     impact the reporting of such force.

use   of force incidents has been        declining. Further                    Key Strength
analysis of the data indicated that the major reduction                        V'    The audit indicated that, overall, the number of
was    in the number of      reported    incidents   involving police                uses    of force      reported by officers      in the OPD's

officers pointing their firearms at        subjects.   The OIG                       PAS/PRIME system                is accurate

initiated   an   audit to determine the     factor(s) causing       a
                                                                               Key Recommendations
downward trend in the OPD's number of                reported                  The OIG made recommendations to                     update the
incidents    involving police   officers pointing their firearms
                                                                               Department's            Use of Force      policy to clarify   a
at   subjects.   In   addition, the auditor evaluated the
                                                                               reportable         pointing of the firearm at        a    subject;
accuracy of the number of         uses   of force    reported   in the
                                                                               ensure      practical     firearms training and academic
PAS/PRIME system which           was   implemented      in   May
                                                                               training     are    reinforcing       when to report: and         ensure
2017.
                                                                               the   Department           is   appropriately monitoring force.
Summary                                                                        For   a   complete list, please          review the   Findings       and

Overall, the audit showed the need for policy changes,                         Recommendations section at the end of this audit.

monitoring of police officers' performance, and training                       References
related to the pointing of the firearms at subjects.
                                                                                     1.     Special Order No. 8977 of the Chief of Police,
Key Weaknesses                                                                              Use of Force Reporting, December 17, 2012
      X   An    inadequately designed policy fails to provide                        2.     Departmental General Order K-3, Use of
          sufficient   guidance to officers regarding when to                               Force, August 1, 2007 and the revision dated
            report  the pointing of the firearm at a subject(s).                            October 16, 2014
      X     In practice, a police officer's "intention" is a                         3.     Departmental General Order K-4, Reporting
            dominant factor in  determining         whether the                             and Investigating the Use of Force, August 1,
            pointing of the firearm at the subject(s) is                                    2007 and the revision dated October 16,

            reportable, a result of an inadequately designed                                2014

            policy.                                                                                                                                 4
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 14 of 87
                                                                                        Oakland Police    Department, Office of Inspector General
                                                                                             3rd Quarterly Progress Report (July-September, 2018)




Overview

Last year, the Oakland Police                   Department (OPD) made 11,281 arrests, and                                  most of the         subjects      were


apprehended         with    police officers giving            verbal commands. However, there                               are   times when             police
officers must       use    force to       apprehend subjects,              and when this             happens,      it is documented and                   categorized
by severity.

There    are   four levels of force, with Level 1                  being the         most serious          (any    use     of force resulting in death;

any force which creates               a   substantial risk of causing death; serious                        bodily injury;         and any intentional

impact      weapon strike to the               head). Level        2 includes any strike to the head                       (except       an   intentional strike

with   an   impact weapon);               a   carotid restraint that does not result in the loss of consciousness;                                        use   of

impact weapons; police canine bites; and any                           use      of force which results in                  injuries     to the      subject
requiring      emergency medical treatment                     (beyond          first   aid)   or   hospital    admittance. Level 3 includes the

use   of pepper spray           or   other chemical agent;            a    Taser;       a   baton    or   any   impact weapon; and weaponless
defense      techniques (i.e. hand/palm/elbow strikes, kicks, leg sweeps, and takedowns). Lastly,                                                          Level 4

includes the intentional              pointing of a firearm; weaponless defense techniques (i.e. hair grab, pressure to
mastoid      or   jaw line; and shoulder muscle grab);                      a   weaponless defense technique control                                hold   (i.e.,    an


elbow escort, twist lock,             arm      -bar,   or   bent   wrist); and          a   canine   deployment            in which      a    suspect is located

by the   canine but        no   bite occurs.1


An officer's      pointing of a firearm             at a    subject   is   a    Level 4      use    of force and       a   seizure of the           subject's right
to leave the scene of an incident. The United States                                 Constitution,         via the Fourth          Amendment, protects
people      from unreasonable searches and seizures                             by   the government. In Graham                      v.   Connor 490 U.S. 386

(1986),     the United States             Supreme Court decided that the reasonableness of a                                      use   of force must be

judged from the perspective of a reasonable officer                                  on     the scene, without             regard   to the officer's

underlying        intent   or   motivation. The determination of reasonableness must be based                                                  on   the    totality of
circumstances and must include                     a   consideration that               police officers      are   often forced to make                    split
second decisions in circumstances which                        are    tense, uncertain, and                 rapidly evolving.             The determination

of reasonableness is not based                    on   the 20/20      vision of         hindsight.

The OPD        recognizes that drawing, exhibiting, and intentionally pointing                                     a   firearm at another person is

threatening        and intimidating and when unwarranted may cast                                     a   negative impression                 on   police officers.2
Hence, the OPD, in its Personnel Assessment System                                      (PAS)/PRIME3 (hereafter                referred to          as   the

PAS/PRIME system), electronically tracks the                          number of times each officer                         points his/her firearm               at a

person(s).

Over the past several years, the OPD's total number of                                      use   of force incidents has been                  declining.          As the

table below shows, between 2013 and 2017, the annual decrease                                              ranged      between 18 and 27 percent.




1
 Departmental General Order K-4: Reporting and Investigating the Use of Force, pgs. 4-7.
2
 Departmental General Order K-3, Use of Force, pg. 7
 PAS/PRIME (Performance, Reporting, Information and Metrics Environment) is the Department's                                                        database that

captures risk data such as uses of force, complaints, pursuits, and collisions for all personnel.
                                                                                                                                                                            5
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 15 of 87
                                                                                      Oakland Police Department, Office of Inspector General
                                                                                          3rd Quarterly Progress Report (July-September, 2018)




                        Total Use of Force Incidents


                                            Year        2013         2014           2015          2016            2017          Total


                                       Incidents         835          611           503            414            309           2672


                               % of Decrease                         -27%           -18%          -18%            -25%




In March         2018, the Office of Inspector General discovered                           a   10 -day   period (March 22-31, 2018)           where

there     were no        reports of force        logged. Although              a   reduction in    uses    of force   can    signal improved      risk

management, it               can   also indicate    changes          in   practices and training that         warrant review. This         discovery,
along with the steady downward trend                           in   use    of force incidents,         prompted     the OlG to conduct additional

a na   iys is.

Further      analysis of the           data indicated that the              major reduction        was    in the number of         reported   incidents

involving police             officers pointing their firearms at                subjects.       The numbers suggest the OPD is            on course


to   rarely      use   this type of force,        even   in   high        risk situations. In 2013, there         were   659    reported incidents
involving officers pointing their firearms                      at persons, and in 2017 there were                    only   153   reported incidents,
a   77   percent reduction. Over the                five-year         span, the number of              reported   incidents has been       significantly
decreasing         as   represented        in the chart below.



                 Decline in Incidents       Involving Officers Pointing                Firearms
                                       at Persons   (   2013    Baseline)
                               800

                               700




                               2
                               300

                               200

                               100

                                   0

                               100
                                           2013               2014             2015             2016          2017

         -
                  No. of Incidents         659                453               373              273          153

                  % of Decrease             0%            -31%                 -43%             -59%          -77%




From      January       to   May 2018, OPD records show only 47 reported incidents of police officers pointing their
firearms at subjects, suggesting that the downward trend in the number of                                            reported      incidents of

pointing of a firearm continues.
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 16 of 87
                                                                           Oakland Police Department, Office of      Inspector General
                                                                              3rd Quarterly Progress Report (July -September, 2018)



The OIG conducted additional data              analysis for the        same   period (2013    to   2017, still using 2013   as a


baseline)   to determine whether there            was a       significant change     in   (1) the number of subjects who had
firearms    pointed   at them   by officers; (2) the number of officers who reported they pointed their
firearms at   subjects;   and   (3)   arrest data. The results were that OPD had an 82                   percent decrease in the
number of     subjects who      had firearms      pointed      at them     by officers and    a   56 percent decrease in the

number of officers who       reported they pointed              their firearms at       subjects. However,     arrests   steadily
increased between 2013 and 2016 and then                      dropped off slightly      in 2017. Even with     a   slight drop
between 2016 and 2017, there             was   still   a   33% increase in arrests when           comparing   the number of arrests

in 2013 to the number of arrests in 2017. The tables below show the                          increase/decrease for each
category.




                                         Number of         Subjects Who Had     Firearms Pointed
                                                           at Them   by OPO Officers
                                                              (2013 Baseline)
                                  1200

                                  1000

                                      800

                                      600

                                      400

                                      200

                                         0

                                      -200
                                                 2013             2014           2015             2016        2017

                   -Subjects                     1099                722          507             361         198

                          % of Decrease           0%              -34%           -54%             -67%        -82%




                                                                                                                                     7
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 17 of 87
                                                                               Oakland Police Department, Office of Inspector General
                                                                                  3rd Quarterly Progress Report (July-September, 2018)




                               No. of Officers Who              Reported They Pointed          Their Firearms
                                                        At    Subjects (2013 Baseline)
                                        400

                                        350

                                        300

                                        250

                                        200

                                        150

                                        100

                                         50

                                             0

                                         -50
                                                        2013            2014           2015           2016           2017

                     -
                             No. of Officers
                                                        364              330            285            226           160
                            Who Used Force

                            % of Decrease               0%              -9%            -22%           -38%           -56%




                                                                Number of Arrests

                                                                   (2013 Baseline)
                  14000                                                                                                     50%

                                                                                                                            45%
                  12000
                                                                                                                            40%
                  10000                                                                                                     35%
                                                                                                                            30%
                   8000
                                                                                                                            25%
                   6000
                                                                                                                            20%

                   4000                                                                                                     15%

                                                                                                                            10%
                   2000
                                                                                                                            5%

                      0                                                                                                     0%
                                2013                   2014              2015                 2016            2017


                                                 Number of Arrests         -% of        Increase/Decrease




Based    on   the data    analysis above,        in   May 2018, the OlG initiated             an   audit to determine the         factor(s)
causing   a   downward trend in the OPD's number of                      reported      incidents     involving police      officers pointing

their firearms at    subjects.    In   addition, the Contributing Auditor evaluated the accuracy of the number of
uses   of force   reported    in the   PAS/PRIME system which                    was   implemented      in   May   2017.


Upon conclusion of the audit, there                   were   six   significant   factors identified     as   contributing to      a   downward

trend in the OPD's number of            reported        incidents      involving police officers pointing their firearms                at

subjects.     Four of the factors      are   related to        policy deficiencies,      one    is related to   training deficiencies and
one    is related to the    monitoring of force.
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 18 of 87
                                                                        Oakland Police Department, Office of            Inspector General
                                                                          3rd Quarterly Progress Report (July-September, 2018)




Policy Deficiencies

      x     An   inadequately designed policy fails     provide sufficient guidance to officers regarding when
                                                            to

            to   report the pointing of the firearm      subject(s).
                                                           at a
      x     In practice, a police officer's "intention" is a dominant factor in determining whether the

            pointing of the firearm at the subject(s) is reportable, a result of an inadequately designed
            policy.
      x
            Departmental General Order K-4 does not mandate the documentation of the low ready
            position, limiting supervisors' ability to monitor its use.
      x     There is a lack of a universal definition amongst police officers when determining a reportable
            pointing of the firearm.

Training Deficiencies

      x     The sole        non   -reportable low ready position defined in policy and when to report the pointing of
            the firearm       are    not emphasized in police officers' practical firearms training, and are not in the

            practical firearms training curriculum.

Monitoring of Force

      X     Low PAS/PRIME thresholds that trigger a risk management                           review for Level 4     uses   of force may

            impact the reporting of such force.


Although      the evidence collected suggests these six factors contributed to                      a   downward trend in the

pointing of      a    firearm, there may be additional       reasons    why       use   of force numbers, including pointing of         a


firearm, have been dropping steadily since 2013. For example, starting in early 2013, focused training                                 on


force options, decision -making, de-escalation, pointing of                   a   firearm     (cross fire situations,   tactical

positioning, justification,           too many officers   pointing),   and force        on   restrained   subjects   has been

provided      to officers. In        addition, scenario -based training and simulations training using the MILO
interactive Use of Force simulator have been utilized. The increased                           emphasis   on   training related    to the

use   of force and the tools used for training may have moved officers to re-evaluate force decisions,
which could impact the overall force numbers.


The audit also indicated that, overall, the number of                  uses   of force       reported by officers    in the Oakland

Police     Department's PAS4/PRIME system              is accurate.




Background
Beginning        in   2011,   assessments from external entities called upon the OPD to reduce the number of

inappropriate          or   unnecessary     pointing of the firearm     at    subjects.




 PAS      (Performance      Assessment     System) is the Department's program for assessing risk data and determining if
individual    employees       need    monitoring or intervention for concerning behaviors, or recognition for exceptional
performance.
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 19 of 87
                                                                           Oakland Police Department, Office of   Inspector General
                                                                              3rd Quarterly Progress Report (July-September, 2018)




In   2011, the Independent Monitoring Team, in the Sixth Quarterly Report of the Independent Monitor for
the Oakland Police Department,                 began noting      instances of   inappropriate        or   unnecessary   pointing of the
firearm    by   OPD   officers, and called upon the OPD               to conduct its own      introspective analysis of its            uses   of

force in order to reduce the number of unnecessary                      or   inappropriate pointing of firearms            at   subjects.

Furthermore, in        a   Court Order dated December               12, 2012, Judge Thelton E. Henderson of the United
States Federal District Court mandated that upon his                       appointment of a Compliance Director, the
incumbent will be          responsible      for   benchmarking       OPD's addressing, resolution, and reduction in

incidents    involving the          unjustified   use   of force,   including the drawing     and the      pointing of a firearm         at a

person.5

A    Compliance   Director         was   subsequently appointed         on   March 4, 2013, and in the first report, entitled

Oakland Police Department RemedialAction Plan First Report, dated May 1, 2013, he, like the Monitor,

held the OPD out of            compliance with officers pointing firearms             at   subjects   due to the number of

unjustified     gun   pointing       events. As    a   result, OPD   was   tasked with     providing      enhanced   use   of force

training for    its officers that consisted of two parts:              (1) understanding      use    of force   policies   and   (2)
scenario -based       use   of force training.         Subsequently,    the OPD    provided    its   police   officers with      an


additional 21.33 hours of             use   of force training:


            Training Description               Activities                     Frequency              Hours           Per Annum
                                                                                                                     Hours
            MILO  (Use of Force                Simulations                    Semi-                  2 hours         4 hours

            Simulation Training)              ____________________
                                                                              Annually           __________         ___________




            Supplemental UOF                   Less -Lethal   Shotgun,        Annual                 10 hours        10 hours

            Training                           Taser, Oleoresin
                                               Capsicum,     Scenario

            ____________________
                                               training                       ______________     __________         ____________




            UOF  Line-up                       Training materials             Quarterly              0.5 hours       2 hours

            Training                           provided by Training
                                               Division; delivered by
                                               Watch Commanders
            UOF Video-                         Training materials             Quarterly              0.5 hours       2 hours
            facilitated Training               provided by Training
                                               Division; delivered by
                                               1st Line Supervisors           _____________      __________
                                                                                                                    ___________




            Additional UOF                     Incident debriefs,             Sesquiennial           5 hours         3.33 hours

            Training       in Police           MILO  (Use of Force
            Officer Continued                  Simulation Training),
            Professional                       Scenario    training
            Training                          ____________________            _____________      __________         ___________




    Delphine Allen,   et al.   v   City of Oakland (United    States District Court for the Northern District of California            2012)
                                                                                                                                                10
          Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 20 of 87
                                                                                            Oakland Police Department, Office of           Inspector General
                                                                                                 3rd Quarterly Progress Report (July-September, 2018)



Between 2011 and                  2013, the Monitor and Compliance Director tasked the OPD with doing something
about the number of                 unjustified          uses     of force.     Although         the Monitor and      Compliance         Director   were


focusing        on    unjustified        uses   of force, the attention                on   the issue resulted in       a   review of     policy regarding
pointing        of the firearm.


OPD's Current Standards Related to the Pointing of the Firearm


The intentional              pointing of a firearm                at a person is       designed      to   defend, control,    overpower, restrain           or


overcome             the resistance of          a   person6, and, therefore,                the Oakland Police        Department recognizes the act
is   a   seizure and         requires legal justification.                As    a   result, its   use   of force policy limits its police officers to

drawing         and    pointing      a   firearm at          or   in the direction of        a   person    only when there      is   a   reasonable

perception of a substantial risk that the situation                                  may escalate to the        point   where lethal force would be

permitted.7            In   addition,     when       a   police officer points           his/her     firearm at   a   person, the seizure must be

objectively           reasonable to affect               a   lawful    police   purpose and protect the            safety of police officers           or


others based upon the                    totality    of the circumstances,               including the following three factors stipulated                   in

Graham          v.   Connor:


          1.    The    severity of the crime;
          2.    Whether the suspect poses                         an   immediate       threat; and
          3.    Whether the suspect is                   actively resisting          arrest or     attempting to evade         arrest    by flight.8

Every police officer who intentionally points his/her firearm at a person(s) is required to report the
use(s) of force, and the reported force is further assessed by the officer's supervisor and/or commander
as    follows:


               First, the officer         must      notify        and brief    his/her supervisor immediately                or as soon as     practical
               after the pointing of the firearm at                       a   person(s).
               Secondly, a Use of Force Report and a Crime or Supplemental Report must be completed,
               detailing the initial reason for the police encounter; the circumstances that resulted in the
               pointing of the firearm; the reasonableness of the pointing of the firearm, and the description of
               the force used.


Thirdly,       the officer's   supervisor and/or commander reviews the general circumstances of the incident to
ensure         the facts      are                 reported level of force. If the pointing of the firearm at a
                                    consistent with the

person(s)        is   alleged to be unreasonable, the supervisor conducts a use of force investigation and initiates
an       internal     investigation.9

Police officers               point their firearms without reporting the force if they use the low
                            can   draw and

ready/retention position     specified in policy. In policy, drawing at the low ready/retention position is
                                           as

defined as an officer having his/her firearm pointed at a 45 -degree angle or less, and not at a person.
The purpose of the low ready/retention position is to:




6
     Departmental           General Order K-3, pg. 3.
7lbid., pg.7.
8lbid pg.2.
     Departmental General Order K-4,                     pgs. 24-25.
                                                                                                                                                                 11
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 21 of 87
                                                                                Oakland Police Department, Office of Inspector General
                                                                                  3rd Quarterly Progress Report (July-September, 2018)




           Scan     areas    for threats without the weapon             obscuring the officer's view;
           Make      a    proper assessment of persons             by being able to see the hands and                   areas   where weapons
           can      be   concealed; and
    .      Move around persons              so    the muzzle does not sweep them.


Although the use of the low ready/retention position is not a reportable use of force, the OPD advises its
officers that they should document their use of the position in the appropriate report.'°
Supervisors are required to monitor their subordinates' use of such force via direct observation, report
review,    use   of force investigations, if necessary, and any other methods to                            ensure      the   drawing   at low

ready    or   the   pointing of a firearm         at   or   in the direction of     a   person is     safe, tactically sound, and
reasonable.11




Methodology
The established           guidelines   for using force         by intentionally pointing          a   firearm at   a   person   are   found in

Departmental             General Orders K-3,       Use      of Force and K-4,      Reporting and Investigating the Use                of Force,
both dated October 16, 2014.


To determine the            factor(s) causing      a    downward trend in the OPD's number of                   reported incidents
involving police officers pointing their firearms                      at   subjects,   the   following five tests/interviews          were


conducted:


    1.     The Lead Auditor           sought documentation (policies, procedures and/or reports) related to the
            pointing of the firearm that could stimulate the downward trend in the number of         reported
            incidents since 2013.


    2.     The Audit Section           Supervisor and Lead Auditor, during                    an entrance    conference, interviewed the
           OPD's Training Division Captain and the Training Section Tactics Coordinator (a Sergeant) to
           gather information about policy and training regarding the pointing of a firearm and possible
              reasons     for the downward trend in the number of                       reported      incidents of     police officers pointing
           their firearms at       subjects.

    3.     The Lead Auditor reviewed              Crime/Supplemental Reports with the type of arrests,
                                                    a   sample    of
           based on the California Penal Code offenses, in which police officers are prone to point their
           firearms at subjects. The Lead Auditor read the reports seeking wording that indicated police
            officers drew and/or should have drawn their firearms. In instances in which the Lead Auditor
            had questions about whether firearms were drawn or not drawn, the Lead Auditor reviewed the
              incident     captured    officer's/officers' Portable Digital Recording Device (PDRD) to
                                       on   the
            determine what occurred. If the     footage showed an officer drew his/her firearm and the Lead
            Auditor deemed he/she pointed the firearm at the subject(s) and the pointing of the firearm
            was not documented in the respective Crime/Supplemental Report and/or the Use of Force

            Report, if applicable, the incident was flagged.




  Ibid.,   pg. 24
"Ibid.,    pg. 26
                                                                                                                                                  12
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 22 of 87
                                                                                  Oakland Police Department, Office of Inspector General
                                                                                     3rd Quarterly Progress Report (July-September, 2018)




            Subsequently, the            OIG    Commander, Audit Section Supervisor, and Lead Auditor showed all the
            flagged      PDRD    footage        to the   Training Division personnel           to   get their    assessments of the

            officer's/officers'         actions in the      footage.       In   addition, after hearing the Training Division's
            assessments, the OIG set aside PDRD video                           footage   from two    flagged      incidents and two similar

            encounters in which officers                 pointed      their firearms,      reported   the pointing of the firearms, and

            completed        a   Use   of Force Report.          OIG showed the           one or   two   flagged   incidents and the

            corresponding          one or two          similar   encounter(s)      to various Bureau of Field         Operations personnel
            to see   if   they   could determine the             incident(s)      in which   police officers      reported   the   pointing of
            the firearm.



      4.    The OIG Commander, Audit Section                    Supervisor, and Lead Auditor interviewed the Training
            Section's Firearms Instructors to                get an overview of police officers' training related to reportable
            pointing of the firearm.

            The OlG Commander, Audit Section Supervisor, and Lead Auditor interviewed the Training
            Section's Lead Patrol Procedures Instructor to get an overview of police officers' training related
            to   reportable pointing            of the firearm.


      6.    The Lead Auditor   requested and received from the Personnel Assessment Unit the event count
            cutoff for Patrol Groups' Level 4 thresholds that were generated by the PAS/PRIME system
            around June 2013, June 2014, June 2015, June 2016, and June 2017. The data was used to
            assess to what degree the thresholds were affected and officer behavior related to the pointing

            of the firearm.


To evaluate the accuracy of the number of                         uses    of force   reported   PAS/PRIME system, the
                                                                                                   in the OPD's
OIG reviewed         a    sample   of Use       of Force    Report documents created between 2013 and 2017, prior to the
inception of the PAS/PRIME system, to ensure the number of uses of force that were recorded in the
paper Use of Force Report form matched the use of force data in the PAS/PRIME system. A total of 112
UOF reports       were      reviewed.




POPULATION/SAMPLE


Oblective 1


Using LEAP,'2       a    Forensic      Logic,   Inc.   database, the OlG queried for arrests made based                     on   California Penal

Code offenses in which              police officers        are   prone to       point their firearms      at   person(s).   The time-   period
for the query      was      January 1, 2018            to June   30, 2018. In addition, the query included all               arrests made due

to   subjects allegedly having committed                    one or more          of the   following offenses:




12
  According to Forensic Logic, Inc.'s LEAP Network1M Operating Manual and Security Policy: Requirements for User
Compliance, effective October 1, 2014, the LEAP Network is a multi -organization integrated information sharing
and data    analysis      service. It collects data from          a   variety of automated commercial, local,         state and federal law

enforcement and      justice information systems on a frequent basis; reorganizes the data for easy access and
analysis;   and distributes the data and accompanying analysis to authorized users, also known as subscribers.
                                                                                                                                                 13
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 23 of 87
                                                                       Oakland Police Department, Office of Inspector General
                                                                           3rd Quarterly Progress Report (July-September, 2018)




Penal Code          Offense                                                                                     No.
        1203.2      Violation of       probation                                                                393
  1203.2      (A)   Probation        violation (re -arrest/revoke)                                               65
        1203.3      Probation revoked                                                                            14
  148 (A) (1)       Willfully resisting, delaying,           or   obstructing          a   peace officer         40
  182  (A)(1)       Two    or more         persons   conspiring       to commit a crime                          11
     187 (A)        Murder, the unlawful killing of               a   being
                                                                      human                                      17

                    Robbery, the           felonious taking of personal property                  in the
          211       possession of another                                                                       155

                    Robbery of any person performing duties                        as      operator of
   212.5      (A)   bus, taxi,      etc.                                                                          7

                    Carjacking,       the felonious taking of          a   motor vehicle in the

     215      (A)    possession of another                                                                       40

                    Battery against a peace officer.... engaged                        in the   performance
     243    (B)     of his/her duties                                                                            30

  243   (C) (1)     Battery against emergency personnel,                        etc.                              3
  243   (C) (2)     Battery against          a   peace officer                                                    9
                    Assault upon the person of another with                       a    deadly
  245 (A)     (1)    weapon         on   instrument                                                             171
  245 (A)     (2)   Assault upon the person of another with                       a    firearm                   20
25400 (A)     (1)   Carry concealed weapon in vehicle                                                           104
25400 (A)     (2)   Carry concealed weapon on person                                                             57
25400 (A)     (3)   Carry concealed weapon in vehicle: occupant                                                  23
25400 (C)     (1)   Carry      concealed weapon in vehicle with                   prior     conviction           22

25400 (C)     (2)   Carry concealed stolen weapon                                                                12
25400 (C)     (3)   Carry concealed           weapon
                                                        -


                                                            criminal street gang                                  2
25400 (C)     (4)   Carry concealed weapon
                                                        -


                                                            unlawful possession                                  43
25400 (C)     (6)   Carry      a   loaded concealed weapon             on   person                               35
                    Peace officer may arrest            a   person for      a   violation of

                    paragraph (6) of subdivision (c) if the peace officer
                    has probable cause to believe that the person is not
                    listed with the Department of Justice pursuant to
                    paragraph (1) of subdivision (c) of Section 11106
                    as   theregistered owner of the pistol, revolver, or other
                    firearm  capable of being concealed upon the person,
                     and one or more of the conditions in subparagraph
   25400      (F)   (A) of paragraph (6) of subdivision (c) is met.                                              34
   25850      (A)   Carry loaded firearm in public                                                              112
25850   (C)   (1)   Carry loaded firearm with prior felony conviction                                            43
25850   (C)   (2)   Carry stolen loaded firearm                                                                  43
25850   (C)   (3)   Criminal street gang member carry loaded firearm                                              4
25850   (C)   (4)   Carry      loaded firearm: unlawful,          prohibited possession                          47
25850   (C)   (5)   Carry loaded firearm            while    prohibited                                           3
25850   (C) (6)     Carry loaded handgun:              not   registered         owner                           117

29800   (A) (1)     Any   person convicted of           a   felony    or   who is addicted to        a
                                                                                                              ______




                                                                                                                            14
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 24 of 87
                                                                                    Oakland Police Department, Office of Inspector General
                                                                                          3rd Quarterly Progress Report (July-September, 2018)




                              narcotic       drug and who           owns or      is in   possession of     a    firearm
                              is   guilty   of   a   felony                                                                        162
______________




                  3056        Parole violation                                                                                      88

 Vehicle Code                 Offense                                                                                              No.

            10851      (A)    Person who drives               or   takes   a   vehicle not      his/her own                        258

                                                                                                                 TOTAL        2184




From    January 1, 2018            to June    30, 2018, there          were a      total of 5,326 arrests made based                on   the offenses

above. However, the                sample     was     chosen       by selecting     all arrests for the above offenses made March 21-

27 and June        16-22, during which OPD records show                           no     reported   uses   of force,   including the pointing of
the firearm       by   its officers.        Using OPD's Vision TEK Frontline® Field Based Reporting system,                                a


computerized           method for officers to write                 police reports13, the Lead Auditor               researched the

corresponding report numbers and Crime/Supplemental Reports for each incident                                                in which the arrests

were    made. For March 21-27, the                     sample       consisted of the review of 34 incidents in which 40 arrests

were    made based           on    the offenses. For June 16-22, the                     sample consisted of the          review of 45 incidents in

which 46 arrests         were       made based          on    the offenses.


Objective 2

To   help identify if PAS/PRIME data                   is accurate, the         Contributing Auditor randomly               selected 112 UOF

reports from 2013-2017 that                   were     completed before PAS/PRIME                    was   implemented        in   early May       2017:


2013-25 reports
2014-25 reports
2015    -


            25   reports
2016-25 reports
2017    -


            12   reports


Findings

Finding #1

An    inadequately designed policy fails                      to   provide sufficient guidance             to   officers regarding        when to

report the pointing of the firearm                     at a   subject(s).

An audit of the OPD's              use   of force      policy      since 2007 indicates the standard that must be met                          by officers
to   report the pointing of the firearm is inadequately designed. The standard is                                         a mere   statement for

each officer to interpret for                himself/herself without sufficient guidance regarding when to report the
pointing of the firearm              at a   subject.

In December         2012, the low ready/retention position (of the firearm)                                was   introduced into         policy.
However, it wasn't until December 2014 when the Department provided additional clarification in policy
that low     ready/retention position                 was not a       reportable         use   of force. While this clarification          provides

13
     Departmental      General Order 1-14, 15 Dec 09, pg. 1.
                                                                                                                                                           15
          Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 25 of 87
                                                                        Oakland Police Department, Office of Inspector General
                                                                              3rd Quarterly Progress Report (July -September, 2018)



some       additional guidance about when to report the pointing of the firearm, it is limited to                                a   position of
the firearm. The table below shows the sequence of revisions to                             Departmental        General Order            (DGO) K-4,
Reporting and Investigating the          Use    of Force, specifically regarding              the   pointing of the firearm              at a

subject.

 Policy                                                   Language
 DGO  K-4, Reporting and Investigating                   A firearm is           intentionally pointed          at a person

 the Use of Force, dated August 1, 200714                ________________________________________________




 Special      Order No. 8977 of the Chief of                      immediately, only the intentional pointing of a
                                                          Effective
 Police,15     Use   of Force Reporting-                 firearm at a person is a reportable use of force

 Pointing of Firearm/Restrained
 Subject/Use of Vehicle to Intentionally                  Low Ready/Retention Position
 Strike Subject, dated December 17, 2012                  The low ready/retention position is where the firearm is
                                                          pointed at a 45 -degree angle or less and not at a person.
                                                          The purpose of the low ready/retention position is to:
                                                                •     Scan       areas      for threats without the weapon
                                                                       obscuring        the officer's view;
                                                                •      Make       a   proper assessment of persons                   by being
                                                                       able to        see   the hands and       areas      where weapons
                                                                       can      be concealed; and
                                                                •      Move around persons               so    the muzzle does not

 __________________________________
                                                                       sweep them.
 DGO K-04,       incorporating Special Order              ?g
 No.      8977, dated October 16, 2014                    The intentional pointing of a firearm at a person.
                                                              a.  This includes intentional pointing a firearm loaded
                                                                       with less lethal ammunition at                  a   person, except
                                                                       during Crowd Control Operation.
                                                                b.    This does not include the low                   ready/retention
                                                                       position        as   specified   in Part     VI, A, 4.)


                                                          Pg. 24
                                                          Low   Ready/Retention Position
                                                          The low  ready/retention position                    is where the firearm is

                                                          pointed      at   a   45 -degree      angle   or    less and not at        a   person.
                                                          The purpose of the low                ready/retention position                 is to:
                                                                a.     Scan      areas      for threats without the weapon
                                                                       obscuring        the officer's view;
                                                                b.     Make       a   proper assessment of persons                   by being
                                                                       able to        see   the hands and       areas      where weapons
                                                                       can      be concealed; and



14
     pgs. 6.3 and 10.1
     In   Departmental General   Order A -i,   Departmental Publications,             dated   July 28, 2008,    a   Special Order of the Chief
of Police (SO) is defined as a directive from the Chief of Police which sets forth official policy modifications until
such revisions can be incorporated into a permanent departmental directive (i.e., Departmental General Order,
Training Bulletin, Report Writing Manual,        or   Manual of     Rules).     An SO that modifies       a   specific permanent
departmental      directive shall terminate when      incorporated     into the referenced directive unless otherwise

designated.
                                                                                                                                                   16
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 26 of 87
                                                                                                   Oakland Police Department, Office of                       Inspector General
                                                                                                        3rd Quarterly Progress Report (July-September, 2018)




                                                                                        c.     Move around persons                    so    the muzzle does not

                                                                                               sweep them.
                                                                                  Although the use of the low ready/retention position is
                                                                                  not a reportable use of force, members should document

______________________________________
                                                                                  their use of the position in the appropriate report.




Not   only    is there insufficient               guidance           on    when to report                   a   pointing of the firearm, the                current

organization of DGO K-4,                    as   it   pertains           to the   pointing of           a       firearm, may contribute to              a


misunderstanding of low                     ready and how                  it relates to       a   reportable             use   of force. As listed in the above

table, the     current version of DGO K-4 covers the intentional                                                 pointing of a firearm and low ready                      in two

sections. Part ll.D         on     Page 6 relates                to use of force levels for                         reporting and investigating purposes only.
It lists the intentional pointing of                        a   firearm at        a    person      as a         level of force that must be                 reported.       In the

same    section, it      states "This does not include the low                                  ready/retention position                    as   specified in        Part   VI, A,
4." Part VI, A, 4        on   Page       24 defines low                   ready    and clarifies that "the firearm is                       pointed         at a 45 -degree

angle   or   less and not at            a   person."            However, if            an    officer does not refer to                Page    24 to     get clarification        on


low   ready,      it is conceivable              he/she could              assume       that the low                 ready position,       even    if the firearm is

pointed      at the person, is not a                   reportable           use    of force.


More direction is needed to know when to                                     report "the intentional pointing of a firearm                                   at a   person."
Insufficient      guidance         in   policy regarding when                      to   report the pointing of the firearm is                           a   contributing
factor in the downward trend in the OPD's number of                                                reported           incidents involving police officers

pointing their firearms at                  subjects.

Finding #2

In   practice,    a    police officer's "intention" is                       a    dominant factor in                   determining whether the pointing of
the firearm at the            subject(s)          is   reportable,           a    result      of an inadequately designed policy.

With the      policy providing insufficient guidance regarding reportable pointing of the firearm, the                                                                    OIG

interviewed        a   few commanders and                        a   sergeant, asking them, "What do you consider                                       a   reportable       Level

4, Type 22, the pointing of a firearm?" The responses indicated that                                                         a   reportable       use   of force is       one   in

which the officer intends to                     point his/her firearm                      at a   subject, and only he/she knows whether the
pointing of the firearm                 at a     subject        was       intentional         or   not:


             A Bureau of Field              Operations               2   Captain answered, "The                        current     policy   added       an

             addendum that states                      no   Use      of Force Report               is   required unless the            officer     intentionally
             points his/her firearm                    at a     person. The            pointing of              a   firearm is   subjective.       Officers         are


             technically      in   compliance. However,                           it   requires         a   supervisor to know what                is in the mind

             of   an   officer to determine whether he/she                                    intentionally pointed the firearm                      at the

             person. A        supervisor should ask the officer of his/her intent                                           to determine whether

             he/she pointed             his/her firearm at the                     subject.         The          policy   states   "intentionally."

             A Bureau of Field              Operations 1 Watch Commander answered, "Intentional, direct
             pointing     at a person. Officers are                         reporting correctly. It's subjective because it's the

                                                                                                                                                                                     17
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 27 of 87
                                                                               Oakland Police  Department, Office of Inspector General
                                                                                  3rd Quarterly Progress Report (July -September, 2018)



          officer's state of mind that determines whether he/she is pointing his/her firearm at                                             a


          person."

          A Bureau of Field        Operations           2 Watch Commander             answered, "...The mindset of the
          officer is   huge."

          The   Training Division's        Tactics Coordinator            (a sergeant) stated that "how the                   officer

          interprets    the force determines whether it is                   reported     or   not."


The four responses in         conjunction with the             use     of force data analysis         (i.e.,   decrease in      reported
incidents, subjects      who had firearms               pointed   at   them,    and   police   officers who           pointed    their     firearms)
suggest that,    in   practice,   most officers do not intend to                point their firearms at              subjects       and therefore do

not consider the force to be            reportable. However,              not   intending to point             a   firearm at   a   subject     does not

necessarily equate       to a firearm not          being pointed         at the   subject.     A   misunderstanding of                a   reportable
pointing of the firearm at         a   subject     is   one   of the effects of       having   an     inadequately designed policy and                   is

a   contributing factor      in the downward trend in the OPD's number of                             reported        incidents     involving police
officers pointing their firearms at             subjects.

Finding #3


Departmental General Order K-4 does not mandate the documentation of the low ready position,
limiting supervisors' ability to monitor its                  use.



A review of the       use   of force    policy regulating         the monitoring of        police      officers'      use   of the low      ready
position indicated that the            policy   does not mandate officers to document their                            uses   of the low
                                                                                                                          ready
position, and therefore the            supervisors' ability          to monitor       police performance of the low ready position
is limited.


Departmental General Order K-4, Reporting                       and     Investigating the       Use    of Force,       dated October 16, 2014,

Section Vl.B, states:


          "Supervisors       shall monitor officers'           performance through              direct    observation,          use

           of force investigations, report review or other methods to ensure the drawing at
           low -ready or the pointing of firearms at or in the direction of a person is safe,
           tactically   sound and reasonable. If safety or tactical deficiencies are identified,
           or the level of force by the officer(s) is inappropriate or disproportionate (e.g.

           too many officers pointing a firearm at a single person), AND the deficiency or

           the level of force does not denote Class i' misconduct                              or a   pattern of similar
           conduct by       the involved
                                    officer(s),                 supervisors shall address the matter                    by
           counseling the officer and documenting such counseling                               in the officers'

           Supervisory Note File."

However, Section Vl.A.4           states that officers should document their use of the low                                 ready    in the

appropriate report. Hence,             it is not   mandatory for an officer to document his/her                          use    of the low       ready
position and therefore the frequency of how often                         an   officer   uses   the low        ready position         is not



16Serious misconduct offenses such           as use      of excessive, unnecessary        and/or unlawful force.
                                                                                                                                                         18
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 28 of 87
                                                                                      Oakland Police   Department, Office of Inspector General
                                                                                          3rd Quarterly Progress Report (July -September, 2018)




transparent. The policy               was   written without             taking      into consideration how             supervisors     are   to "monitor

officers'    performance through... report                  review...to         ensure     the   drawing     at low     ready...is safe, tactically
sound and reasonable..." if there is not                     a   mandate for          police officers       to document their use of the low

ready position.          Not       mandating police        officers to document their                 use   of the low       ready position        in their

reports results in missed opportunities for supervisors                               to catch       unreported "reportable" pointing of the
firearm     or ensure         officers   are   engaged      in   tactically     safe practices        (e.g. pointing their firearms            at   subjects
in   high   risk situations when           warranted).           The lack of the requirement is                  a   contributing     factor in the

downward trend in the number of                        reported        incidents of        police   officers pointing their firearms at

subjects.

Additional Observations


No documentation               of one or more officers' use of the low ready position                                in 16   of 40 high risk incidents
reviewed by the Lead Auditor.


During the audit, the Lead Auditor noted that                               not all officers document their use of the low                    ready
position. Upon           review of       Crime/Supplemental Reports                       and the respective PDRD              footage   for 40     high   risk

incidents, there         were       16 incidents in which the                reports did not document                one or more       officers using the
low    ready position.

A word search indicates that                   officers are documenting                   in their   Crime/Supplemental Reports                    the   use   of
the low     ready position           more      often     than the pointing their firearms at subjects.


The Audit Section             Supervisor and the Lead Auditor, during the                           entrance     conference, interviewed the
OPD's Training Division Captain and Tactics Coordinator                                   (a sergeant)      to   gather information about policy
and    training regarding            pointing of     a   firearm and          possible     reasons    for the downward trend in the number

of   reported    incidents of          police   officers pointing their firearms at                   subjects. During this meeting, the                  OIG

was    informed that the decrease in the number of reported incidents may be based                                               on   the   police
officers'    frequent         use   of the low ready position. The Tactics Coordinator described the low ready

position     as a   tactical assessment             taught by the Training                Division in which officers           are   taught to utilize the
low    ready position          while   assessing the positioning of the subjects' hands and/or                               any threats to the

public/officer safety.              The Training Division Captain                suggested that           OIG query for "low          ready," stating
that   an   increase in the          use   of the   phrase       "low       ready"   may    signify   a   change      in OPD's method of

documentation.


Subsequently, the             OIG    queried for "low ready." Using LEAP,17 the                           Forensic    Logic,   Inc. database in which

the   wording       in   an   OPD    Crime/Supplemental Report                      can   be   queried, the Lead Auditor queried for "low
ready," "pointed              my   firearm," and "elected              to   point   my firearm." The results of the query                    are   illustrated
in the   following       chart:



17
  According to Forensic Logic, Inc.'s LEAP NetworkT' Operating Manual and Security Policy: Requirements for User
Compliance, effective October 1, 2014, the LEAP Network is a multi -organization integrated information sharing
and data     analysis    service. It collects data from            a   variety of automated commercial, local,                 state and federal law

enforcement and justice information systems on a frequent basis; reorganizes the data for easy access and
analysis; and distributes the data and accompanying analysis to authorized users, also known as subscribers.
                                                                                                                                                               19
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 29 of 87
                                                                                   Oakland Police Department, Office of Inspector General
                                                                                     3rd Quarterly Progress Report (July-September, 2018)




                                                          Results of LEAP              Query
                                                   1200

                                                   1000


                                                    800

                                                    600

                                                    400

                                                    200

                                                      0
                                                             2013           2014       2015          2016        2017       2018

                                Low   Ready                   0              164        982          1080        1010       394

                         -"pointed          my firearm       968            758         572           438        262           99

                                elected to point my
                                                              18             29          19           20          13           6
                                       firearm




Even    though      not all officers document their               use   of the low      ready position        in their   respective reports, the
LEAP query shows from 2013 to                     201818 phrases that include low ready increased, while phrases that
include     pointed my firearm decreased.                  Phrases that include elected to point my firearm remained

relatively       low. These results         strongly suggest that officers have changed their tactics                          to   using the low
ready position          more   often than      they   are   pointing their firearms             at   subjects.    In   addition, the    77   percent
reduction in the number of                 reported incidents involving police officers pointing their firearms                           at

subjects;     the 82 percent reduction in the                reported        number of        subjects      who had firearms         pointed   at

them; and the 56 percent reduction                    in the number of officers who                  reported they pointed           their firearms

at   subjects corroborate the change                 in habit.     Lastly,    the results show the importance of                    mandating police
officers to document their             use    of the low     ready position          in their reports to       ensure     supervisors     can


adequately         monitor the officers'          performance       and avoid         missing opportunities            to catch     unreported
"reportable" pointing           of the firearm.


Finding #4

There is     a   lack   of a universal definition amongst police officers when determining                                 a   reportable
pointing of the firearm.

At various times         during the audit, the            OIG met with commanders and sergeants from the                             Training
Division and the Bureau of Field                  Operations.      At each        meeting, the OIG asked what is considered                    a


reportable         pointing of the firearm and received                 a   variety of   answers as         follows:




18
     2018   only   covers   January   to   May.
                                                                                                                                                    20
   Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 30 of 87
                                                                Oakland Police Department, Office of Inspector General
                                                                     3rd Quarterly Progress Report (July-September, 2018)




       Meeting             Response(s)
       Training               •   How the officer           interprets the force determines whether it is
   Division/Section               reported      or    not   (Training Section Tactics Coordinator -a Sergeant).
  Commanders and              •   The laser rule -if there            was a   laser   on   the firearm and the laser hits
         Sergeants                any part of the  subject's body, it is reportable (Training Section
                                  Tactics Coordinator).
                              •   It can be low ready AND intentionally pointing. If officers

                                  intentionally pointed at someone, they need to report it (Training
                                  Section Academy Coordinator -a Sergeant).
                              •   If you intentionally point your gun at somebody, [it] is a reportable
                                  use of force (Training Division Captain).

                              •   Should report if you point your gun at somebody (Training Section
                                  Commander -a              Lieutenant).
    Bureau of Field           •   Two    versions, (1) the previous policy required
                                                                                 a Use of Force Report

 Operations 2 Captain             to be completed when an officer "breaks/broke" the leather of their
                                  holster; (2) the current policy added an addendum that states that
                                  no Use of Force Report required unless the officer intentionally

                                  points his/her firearm at a person...The pointing of a firearm is
                                  subjective. However, it requires a supervisor to know what is in the
                                  mind of an officer to determine whether he/she "intentionally"

                                  pointed the firearm at the person. A supervisor should ask the
                                  officer his/her intent to determine whether he/she pointed his/her

______________________
                                  firearm_at_the_subject._The_policy_states_it,_"intentionally."
    Bureau of Field           •
                                  Intentional, direct pointing at a person. I review videos, and by
        Operations   1            definition, officers are reporting correctly. It's subjective because
  Watch Commander                 it's the officer's state of mind that determines whether he/she is
        (a Lieutenant)            pointing his/her firearm             at a person     (Bureau of Field Operations
                                  Watch  Commander).
    Bureau of Field           •   The    policy   is kind of vague, which is          a    potential problem.          I   perceive
     Operations      1            it to be that if there         was a    laser in line with the muzzle of the firearm
  2 Patrol Sergeants              and you  intentionally had that laser make contact with any portion
 (Both former Training            of someone's   body, [it] would be a reportable use of force (Patrol
   Division Firearm               Sergeant).
         Instructors)         •   In DGO K-4, there is a perceived inconsistency in reporting [because
                                  of the words intentional and not pointed at a person] (Patrol

_____________________
                                  Sergeant).
    Bureau of Field           •   If there is     a   laser   on a   firearm and the laser brushes and cuts
        Operations     2          someone   in half, unintentionally, it is                a   reportable Type     22      (the
  Watch Commander                 pointing of the firearm).
   (a   Lieutenant and        •
                                  Finger indexed is           not intentional.
   former Training            •
                                  Finger   on   trigger       is intentional.
 Division   Commander)        •
                                  Ready    and
                                            prepared to shoot is reportable,                       like   being   on   the

                                  Range -the same discipline on the Range.

                              •   The mindset of the officer is a huge factor.
         Lead Patrol          •   Asks officers if       they would consider the barrel of the gun to be
 Procedures Instructor            pointing   at them if      they were to put themselves in the subject's
        (a Sergeant)              shoes.


                                                                                                                                      21
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 31 of 87
                                                                                        Oakland Police  Department, Office of Inspector General
                                                                                           3rd Quarterly Progress Report (July-September, 2018)



                                                 •      Defined "contact              ready"    as      reserved for       ready to defend oneself. He
                                                        also stated that he does not teach officers to do                          anything at contact
                                                        ready.
                                                 •      An officer may          assume         he/she         is not   intentionally pointing        at a

                                                        subject because he/she is trying to assess what the subject is doing
                                                        (i.e., hands, waistband, etc.) -the definition of the low ready
                                                        position. He further stated that an officer may                              assume     he/she      is

_____________________
                                                        intentionally pointing if he/she is coming up to                             contact    ready.



The responses show that there is inconsistency when                                     defining         a   reportable pointing        of the firearm. Is it

in the officer's mind? Is it the laser rule? Is it when the                                finger        is indexed? Is it contact            ready?   Is it if   an

officer would consider the barrel of the gun to be                                pointing     at       him/her      if put in the    subject's     shoes? Is it

unknown becausethe                   policyisvague? Defining,                   in   policy,   a   reportable pointingofthefirearm                     as   "The

intentional pointing ofa firearm ata person...A self-reported                                           use   of force...Completea Use of Force

Report"       allows too much            room        for interpretation,          resulting        in   a    plethora of definitions for        a   reportable
pointing of the firearm. The lack of agreement                               on      what is   a   reportable          pointing of the firearm is
contributing to the downward trend                         in the number of              reported            incidents of    police officers pointing their
firearms at          subjects.

Additional Observations


The lack       of a universal definition affects how OPD personnel interpret the pointing of the firearm in
PDRD footage.


The Lead Auditor reviewed OPD                         Crime/Supplemental Reports                        for 79 incidents and the          corresponding
PDRD        footage     for 4019 incidents. With                a   layman's      eye, the Lead Auditor reviewed the PDRD                           footage       and

deemed         seven    incidents      as   having      at least one or more officers                        pointing their firearms      at the     subject (s),
but the officers' pointing of               a   firearm        were    not documented in the                    respective Crime/Supplemental
Reports.        In   addition,      there   were no       corresponding              Use   of Force          Reports completed         to account for the

officers      perceived pointing of a firearm.

To corroborate whether officers                       were     pointing their firearms in the                      seven   flagged incidents,       the OIG

Commander, Audit Section Supervisor, and Lead Auditor                                       met with the              Training     Division   Captain and the
Training       Section    Commander, Academy Coordinator, and Tactics Coordinator. Video footage of the
seven       incidents in    question        was       presented during the meeting.                          The    following observations          and

assessments were made                   by the Training             Division:


       •      2 incidents       -
                                    rated officers' firearms            as   being      in the low         ready position [due to scanning for the
              subjects' hands          and waistband and the officers                      were         not looking in their sights or at contact

              ready];
       •      1 incident    -
                                 rated   as   officers could be pointing their firearms at the                              subject;


19
     Initially, the Lead Auditor selected              45 incidents to review, but there                     were   five incidents in which there         was no

PDRD       footage    of the incidents      or   the officers' PDRD          was      not activated          prior to initiating   contact with the       subject   or

prior      to the
                subject's       detention       or   arrest.

                                                                                                                                                                    22
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 32 of 87
                                                                                              Oakland Police          Department, Office of Inspector General
                                                                                                   3rd Quarterly Progress Report (July-September, 2018)




             1 incident      -
                                 rated     one     officer's firearm in the low                        ready position [due to scanning for the
             subject's      hands and/or waistband and officer not at contact                                     ready] and unable to determine                       the
             other officer's firearm               position; and
             3 incidents         -
                                     rated   as   unable to determine the positioning of the officers' firearms.


The OlG       was    advised that it is difficult to determine the                             positioning of an officer's firearm when viewing
the individual officer's PDRD      footage.
After      hearing the Training Division's assessments, the                                   OIG set aside PDRD video               footage       from two of the

seven      flagged       incidents and two similar encounters in which officers                                       pointed their firearms, reported                 the

pointing      of the      firearms, and           completed           a   Use    of Force      Report. They            held three separate meetings and

met with       (1)   a   Bureau of Field           Operations             2   Captain; (2)         a   Bureau of Field       Operations      1 Watch

Commander            (Lieutenant) and              2 Patrol       Sergeants (both former Training Division Firearm Instructors); and
(3)   a   Bureau of Field            Operations        2 Watch Commander                      (a   Lieutenant and former             Training Section
Commander).              All attendees         were         asked     by OIG, after viewing                   PDRD    footage of two       incidents     (one     in

which there          was no      reportable pointing of the                      firearm and            one   in which     police officers reported         the

pointing of their firearms),                 "Which officers                  reported   the       pointing of the firearms?" In                general,   the

response       was one or more               officers        were     deemed to have                   reportable     uses    of force   [intentionally pointed
their firearms at the                subject(s)]       in the PDRD            footage from              one or   both   flagged     incidents. However, the
Lead Auditor did note that                   even      if   an   attendee rated           a   flagged         video   as   having   an   officer   pointing his/her
firearm at      a    subject,        the attendee still, at               some    point during            his conversation with OIG, referred to the

officer's "intent"          as a      factor in determining whether the firearm is                                  actually pointing      at the   subject(s).

In   practice,      some    officers' are positioning                     their firearms in ways that                   are   not accounted for in the use

offorce policy and/or in firearms training.

Upon reviewing the sampled                        PDRD       footage,          the Lead Auditor noted additional unknown tactics used

and not mentioned in                  a   Crime/Supplemental Report                       or   in      policy.   The    footage     shows    some      officers'

firearms      were       drawn and held in what                   appeared            to be a version of             contact/mid ready position because
their firearms           were    pointed      in   a   slightly offset position                in relation to the          subject(s).     In   addition, the
footage showed             some        officers    "canting their weapons" by rotating the firearm either clockwise                                          or

counter clockwise from vertical to horizontal. A                                     Training Division Firearms                 Instructor   was    asked about

this practice, and he stated that the Range does not teach                                              "canting" [as      part of the     police   officers'

practical     firearms      training].        In   addition,          a   Patrol Sergeant, who is                a   former Firearm Range Instructor,

stated      "canting      of the weapon,            angling off to              the   side,   creates a non -reportable use of                  force, but    it is    a


bad       practice   and not safe."           Lastly,       the   footage        showed        some        police     officers' firearms        were   held in other

unconventional ways that                     are not        taught by          the   Training          Division. These firearms          positions     are not

accounted for in the Use of Force                           policy,   so      it is unclear if         they   are   considered      reportable.

Finding #5

The sole      non    -reportable low ready position defined in policy and when                                             to   report the pointing of the
firearm      are not      emphasized in police officers' practical firearms training, and are not in the practical
firearms training curriculum.



                                                                                                                                                                           23
          Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 33 of 87
                                                                                                Oakland Police         Department, Office of Inspector General
                                                                                                     3rd Quarterly Progress Report (July -September, 2018)




Special       Order No. 8977 introduced                        an   alternate,           non   -reportable officer safety tactic involving                            a   drawn,
exhibited, and            pointed        firearm, called the "Low                    Ready/Retention               Position"        (hereafter          referred to         as    low

ready).       The    Special -Order              outlines that when                 an   officer's firearm is in drawn and                       pointed        at a 45 -degree

angle        or   less, and     not at a person, it is in the low                        ready position.           The low         ready position allows                  an

officer to:        (1)   scan   for threats without the firearm                           obscuring         the officer's view;            (2)       make   a   proper
assessment of persons                     by being       able to         see   the hands and              areas   where weapons                  can   be   concealed; and
(3)   move        around persons            so    the muzzle of               his/her firearm does              not sweep           anyone.2°          This     policy change
does       provide       additional       guidance        to officers           regarding when              the    pointing of the firearm is                   not

reportable:          firearm is drawn and                 pointed            at a 45     degree angle         or   less, and not at              a   person. Moreover,
officers      are now         able to draw their firearms without                              having to report            a use    of force related to the

pointing of the firearm.

The OIG           Commander, Audit Section Supervisor, and Lead Auditor visited the shooting range and                                                                     met

with two          Training      Division Firearms Instructors, who                             are    responsible       for    administering police                officers'

practical         firearms training. During the meeting, the OIG                                 given
                                                                                                     was              an   overview of the firearms                       training
program, and the Lead Auditor noted factor                                      (s) that could contribute to the downward trend                                       in OPD's

number of           reported        incidents          involving police officers pointing their firearms                                 at   subjects:         The Firearms

Instructors do not              emphasize             the low       ready position             as a      45 -degree    angle       or    less,   as    is defined in

Departmental              General Order K- 4,              nor          do   they   include in their instruction when to report the                                   pointing of
the firearm. In           addition, according                 to the         Training Division Commander, the low ready position                                          as a   45    -




degree angle             or   less and when to report the pointing of                                a   firearm    are    not     part of the practical firearms
training curriculum.

OIG       was     advised      by the     Firearms Instructors that                      they    teach low         ready      as   the   lowering        of one's firearm

low       enough     to see the hands and waistband                             of the     subject(s)        and in    doing       so, the firearm may, in                  some


cases, be          pointing     at the     subject(s). However, teaching                          officers when to report the pointing of the

firearm is not part of the curriculum. One Firearms Instructor stated, "Should officers be                                                                      aware      of

where firearms                are   pointing? Yes, they should." Muzzle                                  awareness      is very     important for many                    reasons


(i.e., negligent discharge                  if   an   officer is startled,           placing the community                    at   risk, etc.). Recruits              are


advised that if they                use   low     ready,      articulate their low               ready."

The Lead Auditor asked the Firearms                                 Range      Instructor if he teaches low                    ready      as     45   degrees     or      less and

he stated,          "No",     and referenced the                   lowering      of one's firearm to               scan    the hands and waistband of the

subject(s).         This      application         of the low            ready position also coincides with the                          statement           provided        to OIG

by    a   Patrol    Sergeant, who            was       also    a   former Training Division Firearms Instructor. He stated, "Low                                                 ready
is not about the              angle.      It is   actually     used to         assess     the    subject's        hands and         body."           Another Patrol

Sergeant,          who is also       a    former       Training          Division Firearms Instructor,                  stated, "The low ready                   in   policy      is

different than [the low                   ready taught             in   practical] training.              It is not   fully   consistent with how                 we      teach it

in firearms and tactics                training."         In   addition, the Lead Patrol Procedures Instructor, when interviewed
by    OIG, defined low              ready        as   the gun is out of             eyes' sight          to assess the      subject's waistband, hands,                          and




20
     Ibid.
                                                                                                                                                                                       24
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 34 of 87
                                                                                            Oakland Police Department, Office of Inspector General
                                                                                                3rd Quarterly Progress Report (July -September, 2018)



what the person is             doing.       He further stated that low                     ready       is not   taught      as   being   at 45      degrees             or   less,
which corroborates what the Firearm Instructors stated.


Based   on   the information                gained      via the statements                above, the Lead Auditor assessed that the Firearms
Instructors do not             emphasize (1)            the low         ready position         defined in        policy     as a non        -reportable pointing                 of

the firearm; and             (2) when       to   report the pointing of the firearm. Not teaching both topics in the police
officers'   practical         firearms      training is         a   contributing factor               in the downward trend in the OPD's number

of   reported        incidents      involving police officers pointing their firearms                                 at   subjects. This          is   an    oversight
caused   by      not   ensuring policy and practice                          are   cohesive.


Also   problematic            is the   wording         in the OPD's            policy, which          is very   specific     and offers officers                  only    one


"ready" position          that is      non   -reportable.             It states that       an     officer's firearm is in the low                  ready position and
non   -reportable        if   his/her firearm is drawn and                         pointed   at a 45 -degree              angle   or   less and not at             a     person.
Since officers         are    not   trained,         in their    practical firearms training,                   on   this definition of        a    low       ready
position by Firearms Instructors, they don't get the repetitions and reinforcement of what                                                                   non    -




reportable pointing             of the firearm looks like when the                           subject       is present, and therefore may deem                                a


reportable pointing of the firearm                          as non    -reportable.           Not      training officers          in their    practical firearms
training    to   recognize his/her               non    -reportable pointing of the firearm                          at a 45 -degree         angle       or   less in
relation to the         subject        on scene        is   a   contributing factor           in the downward trend in the number of

reported     incidents of           police       officers       pointing      their firearms at            subjects.




Although,     the Firearms Range Instructors do advise officers that their respective firearm may be

pointing     at a     subject    while in the low                ready position, the practical firearms training curriculum                                         is   lacking
an   important element              to reinforce the officers'                     knowledge of when                 to   report the pointing of the
firearm -when to               complete          a   Use    of Force Report. The failure                    to associate the           completion             a   Use     of
Force   Report with the low                 ready      position, if          applicable,     is   a   contributing factor in the downward trend in
the number of           reported        incidents of            police       officers pointing their firearms at                   subjects.

Finding #6

Low    P45/PRIME thresholds that trigger a risk management review for Level 4 uses offorce may
impact the reporting of such force.

When    reported, the pointing of a firearm                             is   categorized       as a       Level 4    use   of force. The number of Level 4
uses   of force       police officers report impacts the thresholds                                   in the   PAS/PRIME system,               which          statistically
establishes thresholds based                      on   peer groups. If officers in                    a   peer group average            a   certain number of

reportable       uses    of force and            an    officer,     in the     same      peer group, exceeds that                  number, his/her activity
profile (i.e.    uses    of force,       complaints,             sick   leave, etc.) is reviewed.                A review         by his/her supervisor                   and

chain -of command will further                        occur     to examine the data and other                        performance            based metrics to

mitigate and resolve risk,               implement               additional        training/mentoring                for the individual, and require

supervisory monitoring                 or   intervention if             appropriate. The lower the Level                         4 thresholds           are   in

PAS/PRIME, the fewer reportable                             uses    of force       an   officer   can      have before       his/her activity            is   "flagged,"
prompting        a   formalized         supervisory/managerial                      review    by his/her supervisor                and chain of command.

                                                                                                                                                                                     25
         Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 35 of 87
                                                                                             Oakland Police Department, Office of  Inspector General
                                                                                               3rd Quarterly Progress Report (July-September, 2018)



As   a   result of the downward trend in the number of officers who                                          reported they pointed           their firearms at

subjects,         the thresholds for Level 4 have decreased                             as   evidenced       by   the table below:




                                                                        Event Count Cutoffs
                                                                       for Patrol Peer         Groups
                        40




                        20



                        10



                         0
                                           2 -Jul -13         2 -Jun -14      6 -Jul -15         12 -Jun -16       11-Oct-17      25 -Jul -18

                         -A                   19                  14               13                10               7                4

                         -B                   34                  15               12                11               9                6

                             -----C           29                  18               11                8                7                6




The table         shows,       as   of July 25, 2018, if           an   officer in Group A had five               or more      reportable       uses   of force
within       an   18 -month          period (January             18, 2017 to      July 18, 2018), his/her PAS/PRIME activity profile would
have been          "flagged," prompting                  a   formalized     supervisory/managerial                 review      by his/her supervisor          and

chain of command.


If the    PAS/PRIME            review results in the officer                being placed            on   supervisory monitoring            or   intervention, it
may diminish            his/her willingness              to want to use force that is                reportable,      which     can   lead to officer        safety
issues       during high        risk encounters.              PAS/PRIME       reviews may influence the mindset of other officers not

wanting        to be     placed       on   supervisory monitoring                 or    intervention.        Moreover, the review may impact                  an

entire       squad's willingness              to want to use force that is                   reportable,     which includes the Level            4/Type       22

Pointing of         a   Firearm.


Finding #7

The number of uses                  offorce reported in the OPD's PAS/PRIME System                                   appears to be accurate.


Upon comparing the                    112 Use      of Force Report documents against what                           was   entered in the         PAS/PRIME
system, the audit indicated that force documented in all Use                                         of Force      Report paper forms            were    verified
and matched what                 was       recorded in the             "Type of   Force" section in the             PAS/PRIME system.             The

Contributing Auditor did                    note that there             was one    Use       of Force Report (15F-0220)            in which      an    officer
used     a   weaponless defense technique                         on    two unknown            people. Instead of two separate                  entries for each

unknown           subject,      there      was one       entry and the        subject         was   listed   as   "Two unknown         people."        The   more


appropriate          way of         listing this    in   PAS/PRIME         is to have two separate entries. This                  was      identified    as a


training opportunity,                 as   oppose to         a   systematic    concern.




                                                                                                                                                                   26
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 36 of 87
                                                                Oakland Police        Department, Office of Inspector General
                                                                        3rd Quarterly Progress Report (July-September, 2018)




Department Response

During the audit, the OIG shared the audit's preliminary findings and flagged                  PDRD video   footage   with

the OPD's Executive Team. The Executive Team          agreed        that    more    needs to be done to   ensure   police
officers   are   accurately reporting the pointing of the firearm          at a   subject(s). Consequently,   in the short

term, in   September     and October 2018, the OPD's Training Section staff conducted refresher training                    on

the   reporting requirements     when   pointing   a   firearm at   a   subject(s).




                                                                                                                             27
   Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 37 of 87
                                                                  Oakland Police  Department, Office of Inspector General
                                                                     3rd Quarterly Progress Report (July -September, 2018)




Findings      and Recommendations


Findings                                                          Recommendations

Finding #1: An inadequately designed policy                       Update Departmental General Order K-4 to
(Departmental General Order K-4) fails to provide                 clarify a reportable pointing of the firearm at               a

sufficient guidance to officers regarding when to                 subject(s):
report the pointing of the firearm at a subject(s).
                                                                      •   Reconsider the word "intentional"                or

Finding #2:   In       practice,   a   police   officers'                 provide additional guidance on how to
"intention" is     a   dominant factor in         determining             interpret "intentional" for the purposes
whether the pointing of the firearm at the                                of reporting the pointing of the firearm at
subject(s) is reportable, a result of an                                  a subject(s). When to report the pointing

inadequately designed policy,                                             of a firearm at a subject should not be
                                                                          subjective and only in the mind of the
Finding #3: Departmental General Order                      K-4           officer using the force.
does not mandate the documentation of the low                         •   Ensure the   policy reflects a clear,
ready position, limiting supervisors' ability               to            universal definition of a reportable use of
monitor its   use.                                                        force, specifically the pointing of the
                                                                          firearm at a subject(s).
Finding #4:   There is       a   lack of   a   universal              •
                                                                          Clarify what is reportable. Since there
definition amongst      police         officers when                      are other firearm positions other than

determining    a   reportable pointing of the firearm.                    the "45 degrees or less" that may not be

                                                                          reportable, consider providing more
                                                                          guidance on low ready or removing low
                                                                          ready all together and replacing with
                                                                          another directive.
                                                                      •   Ensure the   policy    is   organized   in   a

                                                                          manner   that does not contribute to              a

                                                                          misunderstanding of a reportable low
                                                                          ready position. Currently, the intentional
                                                                          pointing of a firearm as a reportable use
                                                                          of force is on Page 6 of the policy. But it
                                                                          also states on Page 6, "This does not
                                                                          include the low ready/retention position
                                                                          as specified in Part VI, A, 4." Part VI, A, 4

                                                                          is on Page 24, and it defines low ready
                                                                          and clarifies that "the firearm is pointed
                                                                          at a 45 -degree angle or less and not at a

                                                                          person." This requires an officer to refer
                                                                          to another section of the        policy to get
                                                                          clarification   on   reporting requirements.
                                                                      •   Ensure   supervisorscan monitor police

                                                                          performance of the low ready position by
                                                                          mandating that police officers document
                                                                          their use of the low ready position in
                                                                          their Crime/Supplemental Reports by
___________________________________________




                                                                                                                                    28
   Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 38 of 87
                                                            Oakland Police Department, Office of Inspector General
                                                               3rd Quarterly Progress Report (July-September, 2018)




                                                                        changing the        word "should" to "shall" in


Finding #5: The sole non -reportable low ready              Ensure    practical training provided by               the Firearms

position defined in policy and when to report the           Instructors and the academic                 training provided by
pointing of the firearm are not emphasized in               the Academy Coordinator on how to and when to
police officers' practical firearms training, and           report force are in synch with one another. The
are not in the pra ctical firearms training                 police officers' practical firearms training should
curriculum.                                                 reinforce when to report the pointing of the
                                                            firearm at       a   subject(s).     The   police   officers'
                                                            academic training should reference the
                                                            circumstances that             are   reportable.

                                                            Also, scenario based training on the pointing of                         a

                                                            firearm and its reporting should be conducted
                                                            routinely in the Bureau of Field Operations
                                                            squad -based          and other      department wide
                                                            trainings.
Finding #6:     Low   PAS/PRIME thresholds that             Ensure the  PAS/PRIME thresholds for Level 4 uses
trigger   a   risk management   review for Level 4   uses   of force are monitored, and the importance of
of force may impact the reporting of such force             correct use of force reporting is communicated to

                                                            officers.


                                                            Ensure    supervisors       monitor:


                                                                  •     How often their subordinates                  are

                                                                        pointing      their firearms and their
                                                                        subordinates         use   of force to arrest ratio
                                                                  •
                                                                        High risk stops where there was no
                                                                        reportable pointing of the firearm at a
                                                                        subject(s) to determine if police officers
                                                                        are engaged in unsafe tactics or if there is

                                                                        a   failure to report the pointing of               a

                                                                        firearm at     a   subject(s)

                                                            Consider        policy   revisions to allot for       a   formulated
                                                            time span in which all reports and PDRD                     footage
                                                            pertaining       to   high risk stop       arrests should be

                                                            reviewed.


                                                            Commanders should be                  monitoring the       use      of
                                                            force numbers and trends to determine if                 large
                                                            increases       or   decreases       areacceptable, or if
                                                            evaluation of         policy   and    practice is warranted.




                                                                                                                                         29
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 39 of 87
                                                                  Oakland Police        Department, Office of Inspector General
                                                                       3rd Quarterly Progress Report (July -September, 2018)




      ATTACHMENT A:                           Response from the Chief of Police




                                           CITY         OF     OAKLAND


                                                     Memorandum



       TO:               City Administrator's Office
       ATTN:             Sabrina Landreth
       FROM:             Chief Anne       Kirkpatrick
       DATE:             28 Jan 19


       RE:               Command        Response     to Level     4/Type 22 OIG Audit

       The  Department reviewed the Audit report titled Audit of the Downward Trend in Police
       Officers' Intentional Pointing of Firearms a! Subjects, completed by the Office of
       Inspector General (OIG). We appreciate the efforts of the OIG to complete this important
       review. The     Department acknowledges the control weaknesses which were present in our
       identified    policies and practices, and we are committed to implementing solutions to
       correct the   identified issues.

       In theSpring of 2018, the Independent Monitoring Team (IMT) and the Office                            of

       Inspector General (OIG) noted a significant reduction in the reporting of Level                       4/   Type
       22 (Pointing of a Firearm) uses of force.


       High   or   low aggregate data     serve as a   pointer to     look for   a cause.   In this case,   were   the
       low numbers for Level 4 /        Type 22     uses   of force   reporting   due to willful    underreporting
       to   avoid PAS thresholds     or   burdensome       paperwork (the   causal factor) or were the low
       numbers due to such factors         as new   dc -escalation   training, a woefully inadequate PRIME
       system   or   policy   failure and the like? A formal      audit was opened to answer these
       questions.

       However; before the completion of this audit in September 2018 and after hearing OIG's
       preliminary audit findings, at my direction the Training Division conducted a refresher
       line up training for all Sworn personnel assigned to the Bureau of Field Operations (BFO)
       to clarify policy and expectations regarding the intentional pointing of the firearm and its

       required reporting as outlined in Departmental General Order K- 4 (DGO K-4). DGO K-
       4, which guides the reporting of the Level 4 / Type 22 was implemented on December 17,
       2012, Since that       time, OPD has hired 488       new   police officers.    Our Bureau of Field
       Operations                 approximately 260 police officers. Due to attrition, I wanted to
                      is staffed with
       ensure that my expectations were clear with regards to what is a reportable pointing of a

       firearm. All new police officers are assigned to the Bureau of Field Operations.


       The Audit identified six  significant factors that contributed to the downward trend in the
       reported uses of force. Four of the six factors lie with a policy failure. One had to do with
       a training failure and one had to do with the low threshold triggers used as an early

       warning indicator.




                                                                                                                            30
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 40 of 87
                                                        Oakland Police Department, Office of Inspector General
                                                           3rd Quarterly Progress Report (July-September, 2018)




       Based   on   the   findings    audit, there is underreporting. This audit discovered several
                                     of this
       instances in which officers failed  to properly report the pointing of a firearm. Although

       the auditor points to policy failures and training issues as the primary underlying cause of
       the failures, we know that there is willful reporting.


       On the recommendation for    policy update of DGO K- 4, the Police Commission has
       oversight of this policy and OPD intends to work collaboratively with the Commission on
       any policy changes involving use of force. To this end, the Department is working with
       the Commission to schedule meetings with the Commission's ad hoc policy committee.


       Additionally, supervisors are now required to audit PDRD video of arrests/incidents
       involving 69PC, l48PC, and 243(b)&(c)PC within two business days of the incident.

       Lastly, OlG has initiated a more comprehensive review     of the   reporting   of all types of
       force, the results will be included in a future report.




       Anne    Kirkpatrick
       Chief of Police
       Oakland Police       Department




                                                                                                            31
        Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 41 of 87
                                                                                                                                Oakland Police Department, Office of                                   Inspector             General
                                                                                                                                      3rd Quarterly Progress Report (July -September, 2018)



                  Addendum:           Summary           Table of Departments                  Response         to    Recommendations Presented                 by   OIG in their          January 2019 Report,
                                         Audi! of/he Downward Trend in Police Officers 'Intentional Pointingr of Firearms at Sub/ects


                                                                                                                                                                                            Responsible Mamger/
                                                                                                                                                                                                Coonnauder     ,
                                                                                                                                                                                                                    "'"
                                                                                                                                                                                                                                 Date
                                                                                                                                                                                                                        I
          tubats   Departmental      G'wr I Order K 4 tc,      clarity a reponabte pointing of the firearm at a subject(s)              The
                                                                                                                           Dopartmeatcoicars with the                 run


                                                                                                                       recomncndalronto update D(30K-4 OPD BureaaofSerxrce
                                                                                                                                                                             nmo
                                                                                                                                                                                           IT                  er   /       31 -Jul -19


          •Rgconstder the cord 5ntenuonal" or provide additional gwdance on bow to Interpret intentional" for mteruls to work collabsrasvely wtth tile            Deputy Director
          the parposes of reporting the poortmg of the firearm at a subject(s). When to report the poursng of a        Police Commission on aig' polar) changes
          firearm ala subject should not be subjective arid only in the mind of the officer icing the force,           involving use offerer.
          •Elnare the policy reflects a clear, unis'ersal definition of a reportable use of force, specifically the
          pointing of llse firearm at a subject(s).                                                                    Supervisors are now required to aadit PDRD
                                                                                                                       video of arrests/incidents involving 69PC,

          •Clartb vs hat is reportable. Since there  are other  firearm positions other thor, Iso '45 degrees or less" 148PC, and 243(b)&(c)PC svithin two
           hat ma not be reportable, consider providing acre guidance on losv ready or rensoving low ready all business days of the incident

          together and replacing with another directive.

Firding   •Fasure the policy is organized in a maaner that does not contribute to a nsisanderstaading of a
    4
          reportable less ready position Currenfly, the intentional pointing of a firearm usa reportable sue of
          force is on Page 6 of the policy. But it also states on Page 6, "This does sot iucbule the low
          ready/retention position as specified in Part Vt, A, 4." Part VI, A, 4 in on Page 24, arid it defines losv
          ready and clarifies Ilsat the firearm is pointed at a 45 -degree angle or less and rot ala person" Ttsis
          requires an officer to refer to anotlser section of llse policy to get clarification on reporting
          requiromenls

          •Eu,sare   supervisors    can monitor    police performance of the lou' ready position by mandating that police
          officers document their      ann   of the losvready position in their Crime/ Sapplomenlal Report by changing
          the svord "should" to "shall" in policy.




          Ensnre  practical training provided by the Fireansss Instructors and the academic training provided by                        The Departarsont concurs ss'ith this            Training Commander                  31 -jul -19

          theAcaden9' Coordinator en hesv to earl when to report force are in syncb with one another. The                               reconsmerchation The   Training Division ban
          police officers' practical fireerts,s training should reinforce hosv and when to report the pointing of liar                  corshicted a refresher line-up training for all
          firearm at a subject(s). The police officers' academic training should reference the circanstancrs that                       555mm personnel assigned to the Bureau af

          are   reportable.                                                                                                             Field Oporatiom (BFO) to clarity policy and
                                                                                                                                        expectations regarding the intentional
          Also, scenario based training on the pointing of a firearm act its reporting should he conducted                              pointing of the firearm and its reqnired
          routinely in tho Burma of Field Operations sqaad -based and other doparimeist svide trainings.                                reporting as outlined in Departmental
                                                                                                                                        General Order K-4.


                                                                                                                                        Future acadeng' and in-service firearm
                                                                                                                                        training svilt integrate policy svith practical
                                                                                                                                        skills.


          Ensure the PAS/PRIME thresholds for Level 4              uses   of force   are   monitored,   arid the   importance   of      The Department concurs with Ibis                   Bureaa of Service                31 -Jul -19
          correct use   of force reporting is consmanicated to officers.                                                                recosnasniulatron 010 is currently                 Deputy Directer
                                                                                                                                        conducting a global me of force audit
          Ensure   supervisors monitor:
                                                                                                                                        The Department will assess the PAS
          •Hoss' often their subordinates       are   pointing their firearms act their subordinates        use    of force to arrest   thresholds findings and recoirmiendations at
          ratio                                                                                                                         thecompletion of Ilsat audit, arid respect
                                                                                                                                        accordingly.
           High risk stops where there svas no reportable pointing of the firearm ala subject(s) to deternsine if
    6     police officers are engaged in unsafe tactics or if Ilsero isa failure to report the pointing of a firearm at
          a subject(s)



          Consider    policy revisions to allot for a      fornrirlated rinse span in ss'tsich all reports and PDRD         footage
          pertaining to high risk stop arrests        should he reviewed.


          Coannasulers should he        monitoring the use of force numhers and trends to determine if large irsereases
          or   decreases   are   acceptable, or if evaluation of policy arid practice is svarranted




                                                                                                                                                                                                                                          32
               Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 42 of 87
                                                                           Oakland Police Department, Office of     Inspector General
                                                                                3rd Quarterly Progress Report (July-September, 2018)




Property and Evidence: Management of Evidential Cash and Other Reportable
Matters
By   Rose Sutton, MPP, CGAP, Police                    Performance Auditor and Aaron Bowie,            Police   Officer

                                                                           X     Control deficiencies             cash pose risk of loss
Objective                                                                                                  over



Assess the      operational conditions           and processes             Key Strength
related to the     handling of cash by the Property and                    V'    The   Property and Evidence Unit is organizationally
Evidence Unit      (PEU)   and report any other notable                          independent and separate          from     police operational
risks   or   functional achievements.                                            and investigatory functions,        thereby limiting       actual

Background                                                                       or   perceived influence.
                                                                           '7    A   new   electronic inventory management software
The     Department carries         a   tremendous       fiduciary and
                                                                                 provides increased efficiencies with upgraded
legal responsibility to       store     high -risk evidence like
                                                                                 security and tracking controls.
firearms and cash        safely    and   securely. Without
                                                                           '7    The Department has         begun   to address added
effective controls to       properly         manage these        items,
                                                                                 security features     at the less secure areas used for
the Department may            jeopardize       fair   legal
                                                                                 evidence storage;     a   physical layout redesign for
proceedings. Additionally, the arrival of                new


                                                      Bureau of
                                                                                 improved processing; internal         process      mapping     to
command        leadership overseeing the
Services necessitated             review of
                                                                                 identify   and reduce inefficiencies; and increasing
                              a                 present PEU
                                                                                 coordination with ClD in         purging evidence. These
conditions in order to better understand                      possible
risks associated with the PEU.
                                                                                 are   good first steps addressing      some    of the
                                                                                 observed risks.
Summary
                                                                               Key Recommendation
While not the initial focus of this review, it                 quickly
                                                                           •     To   improve storage capacity,       increase      purging of
became apparent that              purging evidence eligible for
                                                                                 evidence that has      passed    its statute of limitations
disposal has     not occurred at         a   sustainable rate,

causing      items to   quietly    accumulate         over    the years.         (e.g.,   for misdemeanor     cases   absent    a   warrant for a


The Department          now   faces very limited capacity to                     suspect and with      no new     leads);   authorize overtime

                                                                                 or   otherwise assign additional staff to purge items;
warehouse       new     evidence. And         although    a new

electronic file management system increases the                                  begin monitoring inventory levels by tracking the
                                                                                 number of items received and          purged       per   month;
PEU's    efficiency,    it will do little to address storage
                                                                                 install   high -density shelving to   maximize space.
constraints without additional labor to                  physically
                                                                           •     To   assess current   workplace conditions, seek           a
purge items.
                                                                                 professional    inspection; consider        purchasing
Key Weakness                                                                     moisture detectors and dehumidifiers to lessen the

X     Evidence storage has reached maximum capacity                              chance of mold and mildew           growth.
      with overflow items stored in less               secure areas
                                                                           •     Review PEU's     segregation of duties to          ensure no

                                                                                 one   individual controls all     key transactional duties.
X     No routine    or   comprehensive inventory                 reviews

      are    being performed,          nor   required by draft policy
X     Water from        heavy     rains and    leaky pipes threaten
      safe working conditions and jeopardizes the

      integrity of evidence
                                                                                                                                           33
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 43 of 87
                                                                                               Oakland Police       Department, Office of Inspector General
                                                                                                  3rd Quarterly Progress Report (July -September, 2018)




Scope and Objective
The Department carries               a   tremendous                 fiduciary       and       legal responsibility to         store    evidence21 like cash

safely     and   securely. Without effective safeguards                                 to    properly     manage the         handling of evidence          in

general, fair legal proceedings                   can          be   undermined, Department staff could be exposed                                to unsafe work

conditions and          high -risk   items may go                   missing. Consequently, the objective of this performance                                 review is

to evaluate the Oakland Police                    Department's (Department) ability                               to account for its          high -risk evidence.
OIG considered the            following operational                     areas:



            Inventory Management Receiving, preserving, labeling, and storing of evidence while adhering
                                                       -




            to   key statutes, regulations, industry guidelines                                  and Department              policy.
       .    Documentation and Chain                            of Custody22         -


                                                                                        All items maintain          a   consistent paper trail        detailing
            pertinent information.
       .
            PhysicalSafetyandSecurity-                              Procedures           guard against         hazardous work conditions and prevent

            tampering, distortion, misrepresentation and contamination of evidence.
            Disposition and Disposal Staff follow the legal
                                                           -


                                                                                                 statute of limitations and             eligible    items   are


            purged       to make space for new items.

       •
            Technology and Access Control- The Department's electronic file management system                                                               is

            safeguarded against improper modification,                                        which includes ensuring information's

            nonrepudiation           and        authenticity.

Any other observed deficiencies                        or      functional achievements                   are   also mentioned.


Found property           (i.e.,   non   -evidentiary                items    seemingly lost           or   abandoned)         was   excluded from review.

And due to time constraints, narcotics and biohazardous material23                                                 (i.e., blood and other potentially
infectious       substances) analyzed by the Department's                                      Crime Lab       were     also omitted.     Consequently,           this

report does not represent                an      exhaustive            appraisal         and    can   only provide           reasonable   assurance as           to

present conditions. Sufficient, competent evidential matter does substantiate the                                                        subsequent findings
reported     herein.




21
     Evidence is property which may be related to a crime.
22
     Chain of custody refers to a formal, written procedure to record all individuals who have taken                                              custody of
evidence/property from            the time it is received to its final                       disposition.
23
     Biohazardous material is blood               or   other        potentially infectious material.               It may include: semen,         vaginal   secretions
or   any body fluid that is       visibly   contaminated with blood, and all                          body     fluids in situations where is it difficult         or


impossible       to differentiate between              body         fluids   as   well   as   any unfixed tissue        or   organ from   a   human   (living    or

dead) that       can   be collected at      a   crime          scene or      stored     (OccupationalSafety           & Health   Administration, 2011).
                                                                                                                                                                         34
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 44 of 87
                                                                          Oakland Police        Department, Office of Inspector General
                                                                                3rd Quarterly Progress Report (July-September, 2018)




Methodology
                                                                                                             Purpose and
To conduct this         review, the Office of Inspector General (OIG):
      •      Reviewed laws pertaining to the management of evidence
                                                                                                            Responsibility
             and when     needed, consulted with the Office of the City
            Attorney for clarity and assistance
      •      Reviewed IT security         protocols pertaining to       the electronic

            file management of evidence, and when needed, consulted
             with the    Department of Information Technology for clarity
             and assistance
      .      Reviewed current and draft Department                   policies   and

             procedures and industry guidelines24
      •
             Spoke with      CID stakeholders relevant to the PEU               purging
             process
      •      Interviewed five Property and Evidence staff to gain                     an


             understanding of the evidence handling              process
      •      Followed -up      on    previous   OIG recommendations from 2016

             suggesting the Property and Evidence Unit determine                       a

             retention schedule for cash         deposit, dispose        of decades old

             cash   eligible   for   deposit, and begin routine monitoring of
             the PEU's cash safe to minimize risk of theft.
      •      Received    a   two-hour tour of the PEU storage spaces




Background
The    Department's Property             and Evidence Unit is    responsible          for the

safekeeping         of all found property and evidence, apart from

narcotics, which is stored by the Crime Lab. The Crime Lab is part of
the Criminalistics Division and             serves   the dual purpose of

scientifically analyzing physical            evidence    (like shell casings) and
safekeeping suspected drug                evidence.


The PEU has authorized               staffing of eight   full-time   nonsworn


personnel;

      •      1 Police   Property Supervisor
      •      5 Police   Property Specialists


24
     The   Biological Evidence       Preservation Handbook: Best Practices for Evidence Handlers            sponsored by The   National
Institute of Justice, U.S.  Department of Justice in conjunction with the National Institute of Standards and
Technology,      U.S. Department of Commerce; Property and Evidence by The Book by The International Association

for Property     and Evidence Inc.; and The Law          Enforcement Evidence and Property Management              Guide   by The
California Commission          on    Peace Officer Standards and  Training (POST)
                                                                                                                                     35
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 45 of 87
                                                                                            Oakland Police Department, Office of    Inspector General
                                                                                                3rd Quarterly Progress Report (July-September, 2018)



    .         2 Police Services Technician II



One of the Police           Property Specialist positions is filled by                           a   temporary employee and their term is                               set to

expire       in October 2018. In           addition, the Unit currently has                          a   Sergeant of Police assigned                         to   help with the
supervision and daily management of the Unit.

Those who handle evidence include Police Officers, Police Services                                                  Technicians,                sworn    investigators from
the Criminal         Investigation         Division         (CID),   as   well    as   professional           staff from the PEU and Crime Lab. For

investigative purposes, disposal of all evidence                                  is authorized          by   ClD   investigators.

Evidence is eligible for             disposal      when:

     .        A criminal      case    is   adjudicated (i.e.,               an   official   judicial      outcome is                  reached, thus the evidence is
               no   longer needed)
     •         Evidence is     presented          to the DA and not                   charged
     •        The statute of limitations has been reached
     •         It   was   determined that              no   crime     was        committed
     •         Evidence      was     not   presented           to the DA and filed


Evidence maintained                 by the Department                 can    either be held in active storage                             (in   a   specific location),
temporarily released (e.g., checked                          out to the          courts, Crime Lab            or    CID for             investigation,       or   checked out

to an external law enforcement agency like the                                    FBI),   or   disposed        of through                destruction, returning the
item, diverting it for          use or       auctioning         it off. The PEU also                 keeps evidence for the Oakland Housing
Authority's         Police Department and the Oakland Unified School District Police Services                                                           Department.

Figure   1   Simplified stages of evidence handling



                    Collection       I I               Storage              I I Temp. Release                               ,
                                                                                                                                  Disposition



                      Item(s) collected      I
                                                 I I

                                                                                  IH
                                                        Item(s)      held   by            Item(s) released to
                                             I
                                             j M (unless narcotics)
                      and transported                                                                                                 Returned to
                                                                PEU                       the courts forlegal I                                      owner

                     from   scene   to PEU                                                   proceedings




                                                                                          _ Item(s)
                                                                                                         sent to        I I I

                                                       Narcotics and        DNA1             Crime Lab for              I I I
                                                                                                                        I fl
                                                                                                                                       Diverted for   use

                                                        related item(s)           I              analysis
                                                       held or analyzed I                 (e.g., shell casing)          J
                                                       by the Crime
                                                                            Labj                                                II
                                                                                                                    1
                                                                                          Item(s) released         to
                                                                                                 CID for                        II      Auctioned off
                                                                                            investigation      or               I I
                                                                                               other agency                     I I

                                                                                                                                          Destroyed
        Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 46 of 87
                                                                                Oakland Police Department, Office of                Inspector General
                                                                                     3rd Quarterly Progress Report (July -September, 2018)




Observations

1.      No Routine        or   Comprehensive Inventory               Reviews       are   Being Performed,           Nor   Required by        New

        Policy

Performing        routine       inventory checks is reflected            in several      industry guidelines         and standards       as a


fundamental requirement to the                    operational        success   of   a   well -functioning property and evidence

room.25 However, contrary                 to   professional guidance,          no    comprehensive         or   routinely scheduled
inventory checks, audits             or   inspections      are   being performed by the              PEU   on     evidentiary items.26

Albeit      a new    draft     policy does outline procedures for evidence inspection                        in   general,    it does not     require
a    routine    accounting of inventoried items, rather                  it   simply states,       "The evidence       room       shall be   subject to
unannounced inspection of evidence storage                           areas as      directed   by   the Chief of Police." This provision

falls   noticeably        short of   industry    practice and        minimally guards against loss.               It also does little to      protect
PEU staff from accusations of theft. PEU staff cannot recall the last time the Chief of Police directed                                             an


inspection and the last known full                 PEU   inventory       was    performed       in   August 2000, per         a   2007 consultant's

report of the PEU.27 During this review, the Chief of Police did tour the Property and Evidence Unit, the
first of its kind in many years according to PEU personnel.


To    ensure     the reliability of PEU's storage and record -keeping processes, OIG recommends routine and

comprehensive             reviews of its       inventory
                                                           -

                                                               where items and their           corresponding chain of custody                 are


reconciled       -


                     be   performed.

More        specifically,      OIG recommends:


        •     Routine and        comprehensive audits/inspections, with special emphasis                             on   high -risk items, (i.e.,
              firearms, cash, and other high -valued items) be performed.                            To offset the administrative             burden,
              OlG suggests reviews be             performed       on a   rotating quarterly          basis   so   by year's   end, all   areas      have

              been reviewed. To further offset the administrative burden, utilize retired annuitants,                                        light duty
              officers and/or police trainees            as    auxiliary staff to        assist with the task.

        •     Communicate in          writing the inventory/inspection results                  to the     commanding officer of the
              Bureau of Services.

              Require      an   automatic review when            a   breach in the reliability of PEU's storage and record                      -




              keeping      processes has been detected.
        .     Amend       policy to incorporate         the aforementioned recommendations.




25
     The National Institute of Justice, U.S. Department of Justice; The International Association for Property and
Evidence Inc.; The California Commission       on Peace Officer Standards and Training; International Association of

Chiefs of Police; and The Commission               on                        Agencies recommend routine audits.
                                                        Accreditation for Law Enforcement
26
        guidelines
     State                                                    high degree
                           recommend that; "In order to maintain            evidentiary integrity, ensure the
                                                                               a                   of

safekeeping  of all items, and preserve the chain  of custody evidence/property, regular audits, inventories, and
                                                             of

inspections of the  evidence/property facility are required and need to be conducted by qualified personnel and
documented appropriately." Law Enforcement Evidence & Property Management Guide [3rd edition]. (2013). The
California Commission on Peace Officer Standards and Training. Retrieved January 2, 2018, taken from source
27
   Oakland Police Department; Property Room Audit. P. 32. (2007). Burbank, CA: Evidence Control Systems, Inc.
                                                                                                                                                         37
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 47 of 87
                                                                               Oakland Police      Department, Office of Inspector General
                                                                                    3rd Quarterly Progress Report (july-September, 2018)




2.    Purging Evidence           is Hindered         by Request    Driven Practice and

      Poor     Communication; Evidence Kept                    in Less Secure Areas than

      the     Property and Evidence            Room
                                                                                                              Determining
Because PEU staff           serve as    custodians of evidence items, their
                                                                                                            Adequate Staffing
ability   to purge evidence is          wholly dependent           on    CID   investigators
who, "authorize the disposition                or    release of all evidence         coming
                                                                    28
into the      care   and custody of the         Department."             However, because
of rotational staff transfers,           high investigative        case -load       (some   cases


taking several years          to reach    a   final   disposition)   and inconsistent

notification from the courts of               adjudicated       cases, ClD     investigators
are   not     consistently identifying, notifying            and   authorizing the
disposal       or   release of   eligible items, consequentially adding to                  a


pileup of unnecessarily kept evidence.

To    mitigate this condition and facilitate the                 return of     items,
Department policy (and             State      law)   set the   requirement that, "the
CID shall make all reasonable attempts to                      identify and     contact the

rightful      owner    of evidence      no    longer needed for an investigation."29
Yet, per CID        staff, investigators typically authorize              items for release

when      a   request is proactively initiated by the              owner or      qualified
recipient.

A 2007 consultant            report made       a   related observation after having

reviewed the          Department's property             and evidence       procedures,
reporting, "The lack of cooperation from investigators in the                           timely
response to          inquiries regarding       evidence      disposal     is found to be

lacking       and has   a   direct impact upon the time             required by the
Property       and Evidence Unit. To make the system                     more    efficient, the
cooperation and support of all components of the department                                 is

essentia l.30


Presently,       CID has    already begun          to work     collaboratively with        Crime

Lab staff in purging narcotics and biohazardous material in efforts to
sustain       adequate storage         space. This collaborative task is

encouraging and demonstrates the type of effective communication
that is   similarly expected between                  CID and the PEU. Based          on

interviews with PEU           staff,   it does not appear          they   have been




28
     Draft Policy 802 Property and Evidence. (2018). Oakland,                   CA: Oakland Police     Department.
29
     For context, the level of administrative burden in              making     a   reasonable attempt    aligns with   CA Penal Code       §
1411.
30
     Oakland Police Department; Property Room Audit. p. 5                   (2007). Burbank,       CA: Evidence Control   Systems,   Inc.

                                                                                                                                                38
          Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 48 of 87
                                                                                       Oakland Police Department, Office of Inspector General
                                                                                          3rd Quarterly Progress Report (July-September, 2018)




consistently communicating with                           CID about their need to purge items.


As    a   result, evidence eligible for disposal has remained unnecessarily stored, thereby contributing                                              to the

pileup of accumulated                  items. Based            on   PEU staff interviews and       a   guided   tour of stored         evidence,
storage is at,           or over   95%       capacity and finding            new     space for items is   a   daunting task.

Consequently,             evidence is           being stored        in other less     secure areas     of the Department. This may threaten

the       integrity of evidence, while increasing the risk that items could be lost                              or    misplaced. Moreover,
other less           secure areas          being    used lack the motion sensors,             cameras     and proxy cards used in the PEU.


To    mitigate overcrowding of evidence, draft policy will, going forward, require the PEU                                             to   request the
status of all          property held            over   180    days. According to the Department,               it has since     engaged        in   a more


coordinated process and communication between CID and PEU. The Department will also be                                                         installing
additional security              measures           in storage      areas.



3.        Purging Evidence            is   Additionally         Hindered      by Limited Staff and       the   Exceeding       Rate of New Items


To maintain available space for                         new    evidence, the number of items received annually should be less
than       or   equal    to the number of items removed. But at                         present, the PEU is likely only capable of handling
baseline needs             as   the rate of         new   items      being   received out paces those          being   removed. To lessen the

pileup,         an    adequate     amount of staff should be made available to address such                             a   significant undertaking
-



     likely     a   multiyear project.

Unfortunately, measuring the                          exact    magnitude of the pileup         and     approximating the         amount of staff

needed is challenging, considering                         older items       are   not entered into the new electronic file                   management
system, making querying                      retention statuses inefficient.


Per PEU             staff, since the arrival of the             new    electronic file management system in                 May 2017, about less
than 1 percent of items                    (those      received      after the         Figure 2 Causes and effect of evidence storage conditions

system          was     implemented)            are    electronically                                                          __________




catalogued, meaning the remaining                              99 percent
                                                                                                                                       Poor
remain          logged     on   paper       only.     PEU staff surmise                                                        communication

that for every 10               new   items      received, 2-3        are    being               (d        PEU staff
                                                                                                           capacity
                                                                                                                                and request
                                                                                                                               driven returns
removed. However, the PEU has for the first time

been able to increase the amount of items                      eligible
                                                                                                                   Rate of   new    items
for release,           as a   result of     a   concerted, coordinated                                             received exceeds
                                                                                                                      the number of
effort      by staff.      But   inventorying and researching                                                           tems   being
items       eligible for disposal            remains       a   labor and time                                           removed

intensive process.               Cataloging old          evidence into the

new        electronic file management is,                      according     to

PEU       staff, absolutely desired, but                  not feasible                                                          -




given the            amount of staff on hand.                 Staffing   levels                                    Overcrowded
remain          marginally unchanged                  since    2007, yet staff                                    Evidence Room
face       diminishing capacity to               catch up       on   the


                                                                                                                                                             39
          Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 49 of 87
                                                                                 Oakland Police Department, Office of Inspector General
                                                                                    3rd Quarterly Progress Report (July-September, 2018)




significant pileup            of items yet to be          purged.3'   Moreover, the personnel shortage                 to the PEU will result in

a       cutback in hours available to process                new   items of     evidence.32

And       despite present policy placing              a   six-month timeline for all       evidentiary property to               receive     a   final

disposition (once             all   legal requirements have been met),              because of the       compounding factors previously
mentioned, the PEU                  simply   cannot with      certainty,     meet such    an   expectation.33 To        create additional

space, OIG recommends:


          •    Increase    purging of evidence that has passed                   its statute of limitations       as   outlined in the

               Department's           administration disposition          policy.34
          •    Monitor    inventory levels by tracking the number of items received and purged, and report these
               levels to the Commander of the Bureau of Services                       on a    quarterly basis.
               Explore    the       possibility of adding     more     high -density shelving to        maximize the limited space

               available.
          .    To offset the administrative               burden, utilize retired annuitants, light duty officers and/or police
               trainees   as    auxiliary staff to        assist with the task.

          .    Amend      policy to incorporate            the aforementioned recommendations.


4.        New Electronic            Management Brings Improved Efficiencies


In      September 2016,             the Department         purchased    an   electronic file management and               barcoding system.
Manual work processes, like                   documenting chain of             custody,   have since been         replaced with        its   partial     roll

out in        May 2017, resulting in improved tracking and transfer of new evidence received.3' This is                                          a

considerable advancement for PEU's                         capabilities   as   the software     can   also generate       inventory and audit
reports and         can   create owner            notification letters, and       disposition   and property release reports. The

software         can   also   produce        retention review reports that          once   assigned     a   code, lists     items that       are


eligible for       review and         disposal. However,        as    previously mentioned,        no   such review         or   subsequent          purge
can       take   place without the           items first    being entered       into the system. To enter older items into the

system, additional labor is needed.


5.        Water from      Heavy Rains and Leaky Pipes Raise Safety Concerns

In      2007, consultants reported                concerns over       rain water   leaching through         the   ceiling   and    accumulating           in

the evidence storage area.36 Consultants further observed that                              during operating hours,               a   bucket      was




31
        Consultants in 2007 recommended the PEU receive 5 additional Property Specialists.
    '
        Officers seeking to deposit new evidence while the PEU is closed will be directed to use lockers to store items
that PEU will       eventually        retrieve.

        Department General Order H -b; Property Clearance and                    Disposal. (2011). Oakland,        CA: Oakland Police

Department.
    '
        Department's administration disposition policy found in DGO H -b generally gives the Police Property
        The
Supervisor the ability to prepare items from cold case files for destruction.
 '
   Full implementation is tentatively set for March/April 2018, once policies have been finalized, all user groups                                       are

defined and video training has been uploaded and administered to personnel.
36
   Oakland Police Department; Property Room Audit. p. 5 (2007). Burbank, CA: Evidence Control Systems, Inc.
                                                                                                                                                          40
        Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 50 of 87
                                                                               Oakland Police   Department, Office of Inspector General
                                                                                   3rd Quarterly Progress Report (July-September, 2018)




placed       under the    leaky ceiling.37 The consultants strongly urged                  an    inspection be sought to
professionally        assess    the    safety   conditions of the PEU.


An     inspection    was    performed        in 2008, and the State's Division of           Occupational Safety          and Health

(CAL/OSHA)          documented that;


              "During    the            5/23/08 in the evidence room and associated offices, the ceiling and
                               inspection       on

             walls   were                        days as a result of a pipe leak in the traffic division on the first
                            water soaked for three

             floor. Very noticeable staining on the walls and ceiling resulted from the standing water in the
             ceiling and wall near the ceiling on the SW wall opposite row 6, in the ceiling beside 15, and W
             wall by 13. These particular areas were not kept clean or in sanitary condition."


Consequently,           the Department          was   cited and    a   monetary penalty      was    proposed for violating the        State's

general industry safety           and sanitation         regulations.38 Another CAL/OSHA inspection                 was    performed    in

2012, and found additional workplace violations.39

During this review, the           PEU     was   breached      by   rain water    (like   many other    areas    of the   building)   and PEU

staff also mentioned            during    interviews the         occurrence    of leaking overhead pipes causing wet floors.

According to the City's           Department of Facilities and Environment,                     regular building   maintenance        helps
keep       the   aging building
                                   -


                                        built in 1959-      as   operational    as   possible.

While       no   items   appeared       to have been       compromised by the leaching water,               it nonetheless presents the

possibility that evidence could be irreversibly contaminated and that mold and mildew growth                                         may

result. The Department should consider                      purchasing    moisture detectors and dehumidifiers to lessen the

chance of mold and mildew                 growth.

6.     Control Deficiencies Over Documenting the Release of Cash Pose Risk of Loss


The     physical security and monitoring features of the 'cash safe'                       appear    adequate;

       •      General facilities       are   restricted

       •      There's electronic        monitoring (camera and motion detectors)
       •      Cash is    kept physically separate and apart from other                   items of evidence


However, the PEU's internal processes                      over   tracking   and   recording evidential cash presents          a   notable

risk to loss. In the past, the PEU has                on   occasion self-identified and          reported   lost cash and associated

paperwork (i.e., property records)                   from its cash safe to Internal        Affairs, with the latest reported incident
occurring        in 2012. Such     past losses have appropriately triggered, per departmental policy40, internal
investigations, with observations made about weak policies, procedures and cash handling practices
having contributed             to the   mismanagement of            accurate record -keeping. In one           instance, Internal Affairs



     For context, the PEU is located in the basement of the Police Administration                    Building
38T8 CCR 3362(a) and T8 CCR 3362(g)
     3241(c) Material stacked          too   high; 3249(b)   No    light switch/constant burning light inside freezer; 3249(c) Missing
fire   ax   inside freezer; and 3272(b) Aisle width not maintain in freezer unit and back                rows.   OIG did not review present
conditions related to these violations.
°
     DGO M-3      Complaints Against Departmental             Personnel   or   Procedures
                                                                                                                                              41
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 51 of 87
                                                                                 Oakland Police Department, Office of Inspector General
                                                                                    3rd Quarterly Progress Report (July -September, 2018)



confirmed with the              owner     of the   "missing"       money that in fact he had collected it from the PEU and that
the PEU very           likely   had not   updated        its records to reflect the authorized release.


The Department has drafted instructions for actions                            required when lost          or   stolen evidence is        realized,    as

outlined in its draft           procedure manual. These directives include preparing                            an   offense report and

notifying supervising            staff of the lost       or   stolen cash from the PEU. The               Department is presently working
to remove much of its evidential cash from the PEU to the                                City's Treasury/banking institution, thereby
lessening     the amount of accessible cash.


Regardless        of   perceived    or    actual   theft,     or   possible   clerical error, OIG considers the risk to loss of cash

and poor records management                    a   prominent        concern,    given:

        •
             Missing property records
        •    The number of known past                    occurrences

        •    The dollar amount lost

             Designated          access   to the cash safe and other             incompatible duties presently assigned                   to

             individuals


Like the observations made                 by Internal Affairs personnel mentioned above,                        OIG considers the control

deficiency     in   effectively tracking           the   disposal    of cash    likely   caused   by   PEU's method of             collecting and
recording cash amounts, which                  was       unlike    industry practice      up until     recently.4' Now,        with the arrival of
the PEU's      new      electronic inventory management software, the PEU records transactions                                       electronically;
creating     an   audit trail that cannot be              changed by     any    user.




Moreover, the Department maintains draft language                               to instruct PEU staff to             report any discrepancies
identified between what is recorded in the                         inventory software and the money                   envelope       in which the

cash is     placed.42     In the event that cash is            temporarily      released and returned with               an   unresolved

discrepancy         over   the amount present, the Department directs the PEU Supervisor to                                    notify   and forward
to all involved         parties,   the chain of command               over    PEU and Internal Affairs          a    copy of   a   'Report   of
Difference in Property Cash' memorandum.


Nevertheless,          to further   guard against perceived              or   actual cash    loss, OIG recommends the Department
review PEU's           segregation of duties         to ensure no one individual controls all                   key transactional duties.
Generally,     those primary         incompatible          duties that should be           segregated include; recording receipt                  of

cash, accessing          the cash   safe, authorizing          the release of evidential cash and                reconciling       cash records.

Compensating controls,              in the event that the PEU cannot                 divvy   up   incompatible          tasks due to     staffing
shortages,     could include         requiring two         PEU     personnel signatures during tasks, similar to                    how the

department requires              two individuals         (i.e., those submitting the cash            to   PEU)      to be   present    to count and

sign the deposit of cash            to the PEU. The           Department should also consider the                     use   of additional
electronic surveillance.




     For security purposes, details regarding PEU's specific process and procedures for recording cash are omitted.
42
     Draft Procedure Manual 802 Property and Evidence. (2018). Oakland, CA: Oakland Police Department.
                                                                                                                                                       42
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 52 of 87
                                                                              Oakland Police Department, Office of                Inspector General
                                                                                    3rd Quarterly Progress Report (July -September, 2018)



7.     New Cash        Policy Sets Disposal           Rules and Retention Schedule


In   February 2017,       OlG    reported        that the PEU has decades -old cash that bares                   no   need for continued

safekeeping.43         At the   time, OIG       recommended, given            its   high   risk of   theft, that all cash       kept by the   PEU

that is   eligible for    release be         promptly deposited.        OlG   additionally       recommended            a    cash retention
schedule be established.


Since these 2017          recommendations, the Department has drafted policy indicating                                  a   clear   three-year
retention       period for found         or   seized money greater than             $15.00    dollars that remains unclaimed. This
new     policy aligns     with state law         regarding    unclaimed       money.44 Additionally, going forward,                    the PEU will
be    required    to   annually report          its unclaimed cash      inventory to the Department's Fiscal                    Services Division.


To further      guard against       cash      loss,   OIG recommends the            Department mandate that                  no one    individual

can    work alone with cash             or   high -valued    items.   Policy should be amended              to   incorporate this mandate.

8.     Appropriate       Access and Edit            Privileges   Set for Electronic File        Management Software, However
       Policy   is Mute    on   Who Can Gain Edit            Approval

The    City's Department of Information Technology provided                            a   list of those   personnel         who have
administrative         access   and edit       rights   to the PEU's electronic         inventory management system. The list
included    personnel with          a   legitimate      need to the database. No CID             investigator, member of command
staff, miscellaneous employee                  or   former   City employee has         access    to,   nor can    edit the database used to

track and inventory all property and evidence submitted to the                               Department.45 However,               in   reviewing
policy    and   procedures,       no    language currently stipulates               who may request and           gain      access to   the

database, therefore          it is unclear what criteria may be used in                    determining who         could alter evidence

information in the future. This is                especially important considering that duties                   and database          access must

be    appropriately segregated               among PEU staff       so as   not to allow any one person ultimate discretion over

creating, deleting,        or   modifying        records   or user    accounts,      thereby increasing          data   integrity risk.

For added       security against illegitimate modification, OIG recommends the Department manage                                           user

accounts     by codifying appropriate policies and                    processes for the       establishment, modification and closing
of accounts of authorized personnel positions to PEU's electronic file management software.


9.     Data Back -Ups Are Performed                   Appropriately

The    City's Department          of Information         Technology      manages data file and            server   system backups, with
data    backups performed routinely.




     Property and Evidence       Unit    Confiscated and Found United States Currency Audit. Monthly Progress Report of the
Office of Inspector General. Oakland Police Department, Office of           Inspector General. February 2017.
     CA Gov Code §50050 and §50055
     The Alameda       County   District     Attorney's Office   may have read       only   access    to the electronic file     management
software.
                                                                                                                                                    43
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 53 of 87
                                                                       Oakland Police Department, Office of    Inspector General
                                                                           3rd Quarterly Progress Report (July-September, 2018)




10.   Handling of the Highly Toxic Opioid Fentanyl                Poses    an   Emerging   Concern

Increasing      rates of harmful and sometimes           deadly   encounters

with the      opioid fentanyl (and chemically        similar   equivalents) has
roused alarm among           public health and safety agencies            across   the

country. Small      amounts of confiscated          fentanyl   can   be

unknowingly absorbed with              minimal contact    through the skin,
eyes   or   inhaled, causing significant respiratory stress, and             at

worse, death. Two to three             milligrams (about the    size of 5-7

grains of table salt)      can   be lethal.



OIG recommends the           Department monitor trends in fentanyl
encounters and        regardless    of the risk level,   ensure      personal
protective equipment (e.g., nitrile gloves, safety glasses, N-95
dust   masks, etc.)    are   readily   available to staff who may

encounter and handle narcotics. The             Department should also review guidance offered               in the Police

Executive Research Forum's             publication entitled, The Unprecedented Opioid Epidemic: As Overdoes
Become      a   Leading    Cause   of Death, Police, Sheriffs,    and Health Agencies Must Step Up Their Response.



11.   Signage and Instructions for Evidence Submission                    Are   Disorderly and   Muddled



Best   practice photos shared by the International              Association for      Property and Evidence, Inc., offer
examples        of efficient evidence intake counter spaces. The                Department's   PEU intake counter     by
comparison        stands   noticeably apart    in its visual clutter and disorder when           compared   to best   practice
photos.

OIG recommends            arranging signage    in   a manner   that minimizes visual clutter and       helps personnel
understand how to          comply    with submission      procedures.

Figure   4:   Signs and Instructions posted         at the PEU Intake Counter




                                                                                                                                 44
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 54 of 87
                                                              Oakland Police Department, Office of Inspector General
                                                                3rd Quarterly Progress Report (July -September, 2018)




Observations and Recommendations


                       OIG Observation                                             OIG Recommendation

                                                                 To   ensure   the   reliability of PEU's storage and
                                                                  record -keeping processes, OlG recommends
                                                                  routine and      comprehensive        reviews of its

                                                                  inventory where items and their
                                                                               -




                                                                  corresponding chain of custody are
                                                                  reconciled   be performed.
                                                                               -




                                                                  More specifically, OIG recommends:
                                                                  •    Routine and comprehensive

                                                                       audits/inspections, with special
                                                                       emphasis on high -risk items, (i.e.,
                                                                       firearms, cash, and other high -valued
                                                                       items) be performed. To offset the
                                                                       administrative burden, OlG advises
                                                                       reviews be        performed on a rotating
                                                                       quarterly     basis  so by year's end, all areas
     No Routine   or Comprehensive Inventory Reviews                   have been reviewed. To further offset
1    are   Being Performed, Nor Required by New                        the administrative burden, utilize retired
     Policy                                                            annuitants, light duty officers and/or
                                                                       police trainees       as   auxiliary staff to      assist
                                                                       with the task
                                                                  •    Communicate in         writing the
                                                                       inventory/inspection           resu Its   to the

                                                                       commanding officer of the             Bureau of
                                                                       Services
                                                                  •
                                                                       Require      an   automatic review when
                                                                       information is received suggesting a
                                                                       breach in the reliability of PEU's storage
                                                                       and record -keeping processes (e.g.,                a

                                                                       high -risk item is unaccounted for)
                                                                  •    Amend       policy to incorporate         the
                                                                       aforementioned recommendations



     Purging Evidence     is Hindered   by Request   Driven       To create additional space, OIG
     Practice and Poor     Communication; Evidence                recommends:
2    Kept   in Less Secure Areas than the   Property and          0    Increase      purging of evidence that has
     Evidence Room
                                                                       passed      its statute of limitations       as

                                                                       outlined in the
                                                                                     Department's
                                                                       administrationdisposition policy.
                                                                       Monitor inventory levels by tracking the
     Purging Evidence is Also Hindered by      Few Staff
                                                                       number of items received and purged
3    and the   Exceeding   Rate of New Items Over What
                                                                       and report these levels to the
     is   Being Removed
                                                                       Commander of the Bureau of Services
                                                                       on a   quarterly basis
                                                                                                                               45
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 55 of 87
                                                              Oakland Police Department, Office of Inspector General
                                                                3rd Quarterly Progress Report (July -September, 2018)




                          OIG Observation                                       OIG Recommendation

                                                                  •
                                                                       Explore the possibility of adding more
                                                                       high -density shelving to maximize space
                                                                       the limited space available
                                                                  •    To offset the administrative      burden,
                                                                       utilize retired annuitants,     light duty
                                                                       officers and/or police trainees      as

                                                                       auxiliary staff to assist with the task
                                                                  •    Amend    policy to incorporate     the
                                                                       aforementioned recommendations
4    New Electronic       Management Brings Improved
                                                                  No Recommendation
     Efficiencies                ______________________




                                                                 The Department should consider           purchasing
     Water from      Heavy Rains and Leaky Pipes Raise            moisture detectors and dehumidifiers to

     Safety   Concerns                                            lessen the chance of mold and mildew
                                                                 growth.
                                                                  OIG recommends the        Department review
                                                                  PEU's segregation of duties to ensure no          one

                                                                  individual controls all key transactional
                                                                  duties. Generally, those primary
                                                                  incompatible duties that should be
                                                                  segregated include;
                                                                  •
                                                                       Recording receipt     of cash
                                                                  •
                                                                       Accessing     the cash safe
                                                                  •
                                                                       Authorizing     the release of evidential
                                                                       cash
     Control Deficiencies Over Cash      Tracking    Pose         •
                                                                       Reconciling     cash records
6
     Risk of Loss                                                 Compensating controls, in the event that the
                                                                  PEU cannot divvy up incompatible tasks due
                                                                 to  staffing shortages, could include requiring
                                                                 two PEU    personnel signatures during tasks,
                                                                  similar to how the department requires two
                                                                  individuals (i.e., those submitting the cash to
                                                                  PEU) to be present to count and sign the
                                                                  deposit of cash to the PEU.

                                                                 The should Department also consider the             use

                                                                 of additional electronic surveillance.

                                                                 To   guard against cash loss,   OIG recommends
                                                                 the Department mandate that           no one
     New Cash    Policy Sets Disposal   Rules and
                                                                  individual   can   work alone with cash    or   high   -




     Retention Schedule
                                                                 valued items.  Policy    should be amended to
                                                                  incorporate this mandate.
     Appropriate     Access and Edit   Privileges   Set for       Manage user accounts by codifying
8    Electronic File   Management Software,         However       appropriate policies and processes for the
     Policy   Mute   on   Who Can Gain Edit   Approval            establishment, modification and closing of

                                                                                                                             46
     Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 56 of 87
                                                           Oakland Police Department, Office of Inspector General
                                                             3id Quarterly Progress Report (July -September, 2018)




                            OIG Observation                                 OIG Recommendation

                                                               accounts of authorized    personnel positions
                                                              to PEU's electronic file   management
                                                               software.

9     Data Back -Ups Are Performed         Appropriately       No recommendation.

                                                               Department     monitor trends in   fentanyl
                                                               encounters and    regardless of the risk level,
                                                               ensure personal protective equipment (e.g.,

                                                               nitrile gloves, safety glasses, N-95 dust
                                                               masks, etc.) are readily available to staff who
                                                               may encounter and handle narcotics. The
      Handling     of theHighly Toxic Opioid Fentanyl
10                                                             Department should also review expert
      Poses   an   Emerging Concern
                                                               guidance    offered in the Police Executive
                                                               Research Forum's  publication entitled, The
                                                              Unprecedented Opioid Epidemic: As Overdoes
                                                              Become a Leading Cause of Death, Police,

                                                              Sheriffs, and Health Agencies Must Step Up
                                                               Their Response.
                                                               OIG recommends      arranging signs   in   a

      Signage and Instructions for Evidence                    manner   that minimizes visual clutter and
      Submission Are        Disorderly   and Muddled           helps personnel understand how to comply
                                                               with submission Drocedures.
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 57 of 87
                                                                   Oakland Police Department, Office of Inspector General
                                                                      3rd Quarterly Progress Report (July-September, 2018)




              ATTACHMENT A: Bureau of Services                                   Response          to Audit


                                              CITY OF OAKLAND
                                                  Police     Department
                                                        Memorandum



TO:                   Office of the Chief of Police
ATTN:                 Chief Anne  Kirkpatrick
FROM:                 Captain Paul Figueroa
DATE:                   16Nov18


RE:                   Response   to   Property and Evidence Unit Audit



The  Property and Evidence Unit (PEU) received the Audit recommendations and take them very seriously. Several
improvements have already been made based on the Audit and the remaining recommendations will be considered
for the new policy expected to be implemented by February 2019.


Most  notably, the new EvidenceOnQ system has been launched department wide. The system creates electronic
records and issues barcoded tags for each item. Additionally, there is an audit log for each item which also captures
the signatures of those signing items in or out of the PEU. The older Property Records will remain handwritten as
entry into the    new   electronic system and    subsequent barcoding of the older   evidence would far exceed the   capacity
of the current    staffing  levels of the PEU.


An additional   position of a Sergeant of Police has been added to assist with the management and supervision of the
PEU. This additional    supervision is critical to clear the accumulation of evidence in the Property and Evidence Unit.
Staffing has remained very low in the PEU, but the recruitment for a new eligibility list has now begun. In the long
term, there is a need to increase the overall staffing in the Unit to keep up with the demand for services. In 2018,
there has been a concerted effort with staff on loan to the PEU to release or dispose of items no longer needed for
criminal   cases.




Finally, the office space in the Unit was decades old. The Department funded the complete remodel of the office
space: floor, wall repairs, paint, new wiring, electrical, new desks, and new storage areas. The remodel is complete
and a significant improvement over the previous space. Appendix A lists a specific response to each
recommendation.




Paul Figueroa
Captain of Police
Information Technology and Property Unit


Approved    for   Forwarding




Virginia   Gleason
Deputy Director
Bureau of Services


                                                                                                                            48
  Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 58 of 87
                                                                       Oakland Police Department, Office of Inspector General
                                                                         3   Quarterly Progress Report (July -September, 2018)




Appendix A:             Bureau of Services                    Response           to Recommendations



          OIG
       Observation        OIG Recommendation                                    Bureau of Services   Response_______   _____




                         To   ensure   the   reliability     A draftpolicy and draft procedure manual was created for
                         of PEU's storage and                the PEU, which includes routine comprehensive inventory
                         record -keeping                     reviews with mandated updates to the Commander of the

                         processes, OIG                      Bureau of Services. The policy is in the stakeholder review
                         recommends routine                  process and we anticipate publication no later than February
                         and   comprehensive                 2019.
                         reviews of itsinventory
                         -where items and their              In   addition, the installation of EvidenceOnQ has greatly
                         corresponding        chain of       increased   tracking and monitoring of all   items submitted to

                         custody are reconciled          -
                                                             the PEU.
                         be performed.
                         More specifically, OIG
                         recommends:
                          •     Routine and
                               comprehensive
                               audits/inspections,
                               with special
                               emphasis on high       -




                               risk items, (i.e.,
   No Routine      or          firearms, cash, and
   Comprehensiv                other  high -valued
   e   Inventory                items) be
   Reviews   are                performed. To
   Being                       offset the
   Performed,                  administrative
   Nor Required                 burden, OIG
   by New Policy               advises reviews be
                                performed on a
                                rotating quarterly
                                basis so by year's
                               end, all   areas   have
                                been reviewed. To
                               further offset the
                               administrative
                               burden, utilize
                               retired annuitants,
                               light duty officers
                               and/or police
                               trainees      as

                               auxiliary staff to
                               assist with the task
                          •    Communicate in
                               writing the
                                inventory/inspecti
                               on   results to the
                               commanding




                                                                                                                               49
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 59 of 87
                                                                    Oakland Police Department, Office of           Inspector General
                                                                       3rd Quarterly Progress Report (July-September, 2018)



         OIG
  Observation         OIG Recommendation                  -
                                                                                  Bureau of Services   Response
                           officer of the
                           Bureau of Services
                      •
                           Require    an

                           automatic review
                          when information
                           is received

                           suggesting      a

                           breach in the
                           reliability of PEU's
                           storage and
                           record -keeping
                           processes (e.g., a
                           high -risk item is
                           unaccounted  for)
                      •    Amend  policy to
                           incorporate the
                           recommendations



 Purging              To create additional               All evidence located in less        secure areas    has been removed.
 Evidence is
                      space, OIG                         The less    secure area    (double locked sally port room) is now a
 Hindered      by     recommends:                                           for released items ready for auction or disposal.
                                                         staging    area

 Request Driven                                     of
                      •    Increase    purging                 •      New     high-density shelving was placed          in the   same
 Practice and
                           evidence that has                          room to    provide more space.
 Poor
                           passed    its statute               •      PEU   supplies (other    non -evidence    items)    were
 Communicatio
                           of limitations      as                     moved from the property room to the sally port
 n; Evidence
                           outlined in the                            room. The action created more secure space for
 Kept in   Less
                           Department's                               purging evidence.
 Secure Areas
                           administration
 than the
                           disposition policy.
 Property   and
                      •    Monitor     inventory
 Evidence Room
                           levels   by tracking
                           the number of
                           items received and            Purging evidence and staffing continues to be the biggest
                                                         obstacle for the PEU. When    provided temporary staffing (light
                           purged    and report
                           these levels to the           duty personnel, temporary admin assignment personnel,
                           Commander of the              cadets, pre -hire POTs), the PEU has been able to purge far
 Purging                   Bureau of Services            more      items at   a   faster pace. To   overcome   the lack of       signed
 Evidence is               on a    quarterly             property releases from CID, overtime is paid              to sworn

 Also Hindered             basis                         personnel     to   locate/review/confirm evidence items over the
 by   Few Staff       •
                           Explore    the                statute of limitations or that    qualify for release/destruction.
 and the
                           possibility of
 Exceeding     Rate
                           adding more high-             Although temporary personnel (such             as   light duty officers)
 of New Items
                           density shelving to           have increased in 2018, there continues to be              a   need for
 Over What is              maximize                      additional permanent staff assigned to the function of
                                        space
 Being                     the limited space             purging evidence. Currently, there is no eligibility list for
 Removed                   available                     hiring additional Property staff, but the           new   recruitment to
                      •    To offset the                 create the eligibility list is underway.
                           administrative                The   following table lists the approximate number of items
                           burden, utilize               received   (Intake) versus items Destroyed/Released/Auctioned
                           retired annuitants,
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 60 of 87
                                                              Oakland Police   Department, Office of Inspector General
                                                                3rd Quarterly Progress Report (July-September, 2018)



           OIG
      Observation      OIG Recommendation                              Bureau of Services Response

                            light duty  officers     Property & Evidence Unit stats
                            and/or police            ___________     ____________    ______________________________




                            trainees   as

                            auxiliary staff to       Year             Intake         Destroyed/Released/Auction
                            assist with the task
                                                                                     ed
                       •    Amend     policy   to

                            incorporate the
                            aforementioned           ___________
                                                                     ____________    ____________________________




                            recommendations          2016             34874          5296


                                                     2017             27761          2985


                                                     2018 YTD         33988           16273




                                                     Totals           96623          24554




     New Electronic                                 The installation of EvidenceOnQ has       greatly   increased

                                                    tracking   of all items
                                                                        coming      into the PEU and allowed for
     Management
4    Brings            No recommendation.           monitoring of those EvidenceOnQ items.
     Improved
     Efficiencies                                   The Department is     now   100% electronic   on    EvidenceOnQ.
     Water from        The Department should        The PEU will   explore adding moisture detectors       and

     Heavy Rains       consider purchasing          dehumidifiers into the   operational budget.
     and Leaky         moisture detectors and
     Pipes Raise       dehumidifiers to lessen
     Safety            the chance of mold and
     Concerns          mildew   growth.                                                                ________________




                       OIG recommends the           The PEU has    implemented    a new  procedure, that is being
                       Department review            incorporated   into the  Procedure  Manual, requiring dual
                       PEU's segregation of         signatures for  the release  of currency. This prevents any one
                       duties to   ensure no one    individual from having control of transactions through the
                       individual controls all      entire process. It will also include the signature of the

                       key transactional duties.    recipient of the cash. As improvements continue, the PEU will
     Control           Generally, those             continue to consider additional surveillance.
     Deficiencies      primary incompatible
6    Over Cash         duties that should be

     Tracking   Pose   segregated include;
     Risk of Loss       •
                            Recording receipt
                            of cash
                       •
                            Accessing the cash
                            safe
                       •
                            Authorizing the
                            release of
                            evidential cash



                                                                                                                       51
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 61 of 87
                                                                      Oakland Police  Department, Office of Inspector General
                                                                         3rd Quarterly Progress Report (July -September, 2018)



            OIG
      Observation        OIG Recommendation                                      Bureau of Services Response
                        •
                               Reconciling      cash
                               records
                        Compensating controls,
                        in the event that the
                        PEU cannot diwy up

                        incompatible tasks due
                        to staffing shortages,
                        could include        requiring
                        two PEU  personnel
                        signatures during tasks,
                        similar to how the

                        department requires
                        two individuals (i.e.,
                        those submitting the
                        cash to PEU) to be
                        present      to count and

                        sign   the   deposit of cash
                        to the PEU.


                        The should Department
                        also consider the       use    of
                        additional electronic

     _______
                        surveillance.                        ______________________________________________




                        To  guard against cash               The   new   PEU   policy will   contain this listed recommendation.
                        loss, OlG recommends
                        the Department
     New Cash
                        mandate that no         one
     Policy Sets        individual     can   work
7    Disposal Rules     alone with cash    highor        -




     and Retention
                        valued items. Policy
     Schedule
                        should be amended to
                        incorporate this
                        mandate.

     Appropriate                                             The   newPEU policy will require the PEU Supervisor to assign
                        Manage user accounts
     Access and Edit
                        by codifying appropriate
                                                             accesspermissions in the system. The PEU Supervisor will
     Privileges   Set                                        conduct a quarterly review to ensure employees who leave
                        policies and processes
     for Electronic                                          OPD no longer have access to the system.
                        for the establishment,
     File
                        modification and        closing
8    Management
                        of accounts of
     Software,
                        authorized      personnel
     However Policy
                        positions     to PEU's
     Mute   on   Who
                        electronic file
     Can Gain Edit
                        management software.
     Approval                                                ___________________________________________________




     Data Back-Ups
9    Are Performed      No recommendation.

     Appropriately      _____________________




                        Department monitor                   The Department published SO 9190 Narcan Administration
     Handling of the            fentanyl
                        trends in                            effective 10 Sep 18. Some of the PEU staff have been trained
     Highly Toxic                                            in administration of Narcan and the
o                       encounters and                                                                      dosages are available in
     Opioid
                        regardless     of the risk           the PEU. Protective      equipment     is   readily available at the PEU
                                                                                                                                        52
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 62 of 87
                                                                   Oakland Police   Department, Office of Inspector General
                                                                     3rd Quarterly Progress Report (July-September, 2018)




           OIG
      Observation        OIG Recommendation                                 Bureau of Services    Response      _______




    Fentanyl    Poses   level,   ensure   personal       and the PEU is   coordinating   with the Training Section for the
    an Emerging         protective equipment             remaining   I'EU members.
    Concern             (e.g., nitrile gloves,
                        safety glasses, N-95
                        dust masks, etc.) are
                        readily available    to staff

                        who may encounter and
                        handle narcotics. The
                        Department should also
                        review expert      guidance
                        offered in the Police
                        Executive Research
                        Forum's    publication
                        entitled, The
                        Unprecedented Opioid
                        Epidemic: As Overdoes
                        Become a Leading
                        Cause of Death, Police,

                        Sheriffs, and Health
                        Agencies Must Step Up
                        Their Resoonse.

                                                         Property Intake    was   remodeled in   September 2018; adding
                        OIG recommends                   an  Intake computer monitor facing outward for EvidenceOnQ
    Signage and                                          verification. The area is open and no items/signs are
                        arranging signs     in   a
     Instructions for
                        manner     that minimizes        cluttering the   area.
1    Evidence
1   Submission Are
                        visual clutter and       helps
                        personnel understand             The old signage has been removed and any new signage will
     Disorderly and
                        how to comply with               be professional and not cluttered. Many instructions are now
     Muddled
                        submission procedures.           expressed through departmental email for easy
                                                         communication and professionalism.




                                                                                                                             53
               Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 63 of 87




Comparative Analysis of Vehicle Pursuit Policy

By   Charlotte Hines, Police             Performance Auditor,              Rose Sutton, MPP    CGAP, Police Performance Auditor



Objectives                                                                          track pursuits, but stands to improve its mandated

1.    Determine if  changes to the Department's vehicle                             reporting to the CHP.
      pursuit policy affected risk factors and/or pursuit                           Key Weaknesses
      outcomes.
                                                                                    X    No    procedures   are   in   place   for    tracking the
2.    Determine if vehiclepursuit investigations are
                                                                                         mandated submission of the CHP 187a forms to
      complete, tracked, and reported to the California
                                                                                         the California   Highway Patrol.
      Highway Patrol (CHP)as required by California
      State Law mandate.                                                            Key Strengths
Background                                                                          s"   The   Department is appropriately completing and
Police pursuits of moving vehicles                 are   inherently high                 tracking vehicle pursuit investigations.
                                                                                    '7
risk and       can   result in serious injury       or   death, property                 Pursuit   packets include       most of the         required
damage,        and lawsuits. California State law             requires                   documentation.

law enforcement           agencies       to   report    motor vehicle
                                                                                    Key Recommendations
pursuit data to the California                Highway Patrol, and                   The Department should consider                   implementing
encourages           agencies     to   implement    a   vehicle       pursuit
                                                                                    procedures for recording the submission of California
policy.   The Oakland Police Department has                       a   vehicle
                                                                                    Highway Patrol (CHP)        187A forms and             adhering to     the
pursuit policy,        which      was   revised in August 2014 in              an
                                                                                    California State mandated reporting                 guidelines.
effort to reduce the risk associated with vehicle
                                                                                    Tracking    the submission of 187A forms                 provides
pursuits. The         most   significant change          to the   policy    was
                                                                                                 that the Department is
                                                                                    assurance                                        complying with the
the types of crimes for which officers could pursue                         a
                                                                                    State's reporting mandates.          Updating          the   pursuit
suspect(s) fleeing          in   a   vehicle. The   policy   now       restricts
                                                                                    form in PRIME with      a   field for tracking form
its vehicle      pursuits    to      mostly violent     crimes.
                                                                                    submission should be considered.

The Office of         Inspector General (OIG) initiated                a
                                                                                    References
review to determine if the risks associated with
                                                                                    •
                                                                                         Department General Orderi -4 "Pursuit Driving"
pursuits have been reduced                 as a   result of the       policy
                                                                                         effective date August 25, 2014
change, and          to determine if       pursuit documentation
and   reporting complies with Department and                                        •    Commission    on   Police Officer Standards and
California State mandated requirements.                                                  Training (POST)        "California          Law   Enforcement
                                                                                                            -




                                                                                         Vehicle Pursuit Guidelines'           ...   2006   update
Summary
                                                                                    •    California Penal Code PEN §13519.8                 (click   here for
Since the       Department changed its vehicle pursuit                                   details California Penal Code               13519.8)
policy    in   2014, the total number of pursuits dropped
by   more      than half.    Despite this drop, the          rate of                •    California Vehicle Code VEH §14602.1                   (click here
                                                                                         for details California Vehicle Code                14602.1)
property damage and injuries remained nearly the
same.     The    Department continues             to document and
                                                                                    •    California Vehicle Code VEH §17004.7                   (click here
                                                                                         for details California Vehicle Code                17004.7)
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 64 of 87
                                                                                       Oakland Police           Department, Office of Inspector General
                                                                                           3rd Quarterly Progress Report (July -September, 2018)




OVERVIEW

Police pursuits of moving vehicles                       are    inherently high        risk and         can   result in serious               injury   or   death,
property damage,                and lawsuits. In 2014, the Oakland Police Department revised its pursuit                                                    policy to
help    reduce the risk associated with                       police pursuits. The          most        significant change                to the     policy   was       the

types of crimes for which officers could pursue                            a    suspect(s) fleeing             in   a   vehicle. For           example, prior to
the    policy change,             officers could pursue           a   vehicle for the sole          apprehension                of   a   suspect (s) in       a   reported
stolen vehicle.           The      policy     now     restricts   pursuits     to    mostly violent           crimes.


The Office of           Inspector General initiated               a   review to determine if the risks associated with                                  pursuits have
been reduced             as a     result of the       policy change,      and to determine if                 pursuit documentation and reporting
complies       with Department and California State Law                              mandatory requirements.

BACKGROUND

A vehicle      pursuit is         an    event    involving      one or more         law enforcement officers trying to                           apprehend          a


suspect(s)         who is attempting to avoid arrest while operating                                a   motor vehicle. The                 suspect willfully fails
to   yield   to an officer's            signal   to   stop by using high speed driving and/or other evasive tactics such                                            as


driving      off   a   highway, turning suddenly                 or   driving   in   an   illegal   manner.             However,         not all vehicle          pursuits
are    "high-speed" pursuits,                 sometimes suspects will continue                      driving     at low         speeds,        but   willingly fail      to

yield   to law enforcement.


Police vehicle pursuits                 can   be   extremely dangerous for everyone involved, including                                        innocent

bystanders.            Pursuits of       suspected       or    known violators of the law expose law enforcement                                       officers, fleeing
violators and the             public     to serious      risks, injury and/or          death. The location and time of                           day where          a


pursuit      occurs      is also    a   safety     concern.      There    are   several     legal ramifications for law enforcement
agencies when             a   police vehicle pursuit            results in     injury and/or property damage.

California State Law46 encourages Law Enforcement agencies to                                            implement             a   pursuit policy that governs
the    agency's broad              range of issues related to vehicle                 pursuits; however, adopting                         a   policy   is

discretionary. California State Law requires law enforcement agencies to report motor vehicle pursuit
data to the California                 Highway        Patrol   (CHP). The      State mandates that CHP form 187A be submitted

within 30      days      of   a   vehicle pursuit. CHP form 187A includes, but is not limited to, information about the
conditions of the pursuit                  (i.e., duration, mileage, number of law enforcement vehicles involved,                                                 weather

conditions, maximum speeds); whether any person involved in                                              a   pursuit        or a   subsequent          arrest was

injured and the           nature of the            injury; and whether          a    pursuit resulted           in      a   collision    or    property damage.47
The Oakland Police                 Department's Safety Coordinator,                    who is       assigned         to the        Training Division, collects
and submits the 187A form for all                        pursuits involving          Oakland        police personnel                 to the CHP.




46
     California Vehicle Code VEH §17004.7
     California Vehicle Code §14602.1
'




                                                                                                                                                                              55
         Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 65 of 87
                                                                                     Oakland Police Department, Office of Inspector General
                                                                                           3rd Quarterly Progress Report (July -September, 2018)



The Oakland Police                 Department has established policy for members engaged                                      in   pursuing vehicles that
begins        with the    following         value statement:


               The   protection of human life shall be the primary consideration when deciding                                                     to engage in a

               vehicle pursuit. Vehicle pursuits                      are   inherently dangerous,                but at times may be necessary to

               apprehend dangerous              criminals who evade              police        in   an    attempt    to escape.       However, the decision
               to engage in a vehicle           pursuit solely to immediately apprehend a fleeing suspect requires                                             a   careful
               weighing of          the risks to the         safety of officers, motorists, bystanders                         and the         public        versus     the

               benefit       to   public safety. Therefore, this policy only allows vehicle pursuits for violent forcible
               crimes        and/or       crimes   involving the            use or   possession of firearms. (OPD Department General
               Order J-4, Pursuit           Driving dated 25 Aug 14)

    Departmental policy              and    procedures       detail the       responsibilities            of   supervisors and commanders
pertaining         to   pursuit driving        of subordinates and the               use   of pursuit intervention                  maneuver        techniques.
The      Department's             vehicle   pursuit policy also lists several factors that                       are   to be considered             by officers
and supervisors in                making the decision            to    initiate, continue           or   terminate     a   vehicle pursuit.


The purpose of all vehicle                  pursuits    is to    safely apprehend              violators when          they refuse        to   voluntarily
comply with             the law without        unnecessarily endangering                   the      public, members, occupants                     in   fleeing
vehicles, and property. The protection of human life shall                                     always      be the primary consideration. The
immediate            apprehension of the violator                 is   never more     important than the safety of the public                                or   the

officers.


The      Department's policy categorizes pursuits                           into three    categories (Level 1,              2 and    3)   based         on   the

seriousness of outcomes                     (property damage and/or injury)                    and the tactics used            during      the      pursuit.

         •     Level 1:      a    vehicle   pursuit that results       in death or serious injury likely to                        cause   death        or a      Level 2

               pursuit raised         to a Level 1      by   a   supervisor or commander

         •     Level 2:      a    vehicle pursuit that involves injury               or   property damage and/or whenever                               a    pursuit
               intervention          maneuver49 was utilized

         •     Level 3:      a    vehicle   pursuit which does not result                 in   injury     or   property damage, unless                   a   pursuit
               intervention          maneuver     technique was utilized

The      Department's pursuit policy requires                         that officers must get              approval     to pursue from a

supervisor/commander as soon                       as   reasonably practical,             and that         a   supervisor/commander shall                      monitor

the      pursuit. Level           2 and Level 3    pursuits require the completion of a pursuit report, which                                       is reviewed

through        the chain of command, followed                         by the Departmental Safety Committee, which                                  reviews the

pursuits forcompliance             policy, training recommendations, and/or liability
                                        with OPD                                                                                          issues. Level 2

pursuits, and any Level 3 pursuits recommended by the Committee, go to a full Departmental Safety
Committee review, which includes                        a    presentation from the investigating supervisor and subject


'
     See     Appendix    A

     A   pursuit   intervention       maneuver     is   one or more         authorized    techniques designed               to terminate       a   vehicle     pursuit   in
a   safe and    prudent          manner

                                                                                                                                                                         56
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 66 of 87
                                                                                     Oakland Police Department, Office of Inspector General
                                                                                       3rd Quarterly Progress Report (July-September, 2018)




members involved in the pursuit. Any pursuits found to be "Out of                                     Compliance"        as   per   departmental
policy     and      procedure guidelines by            the    Departmental Safety           Committee         are    forwarded to the Internal

Affairs Division to initiate the                discipline    process.


According to             the   Department's Safety Committee Coordinator,                      the    Departmental Safety            Committee is

comprised of             members        as   outlined in   Departmental          General Order G-04               "Departmental Safety" dated
August 24, 1998. The permanent members include:

               .        Commander of the Personnel and Training Division, who shall                                serve as   Chairperson
               •
                        Departmental Safety          Coordinator
               •        Traffic Division Administrative Sergeant
               •
                        City Attorney Representative (non -voting)



There      are     four temporary            members, which         are   appointed by the Chief of Police for six-month                    terms

each January and                July (one Captain,     one     Lieutenant,       one    Sergeant, and         one   Police    Officer).

Level 1        pursuits        are   investigated by   both the Criminal Investigation Division                     (CID)   and the Internal Affairs

Division       (lAD)      in accordance to        Departmental          General Order DGO K-4 and J-4.                 Ultimately, the Chief of
Police reviews all              pursuits found      to be "Out of         Compliance"       and is    responsible      for final    approval.

In   addition, the Department tracks                   Non -Response          pursuits.     A Non -Response Pursuit is when                 an   officer

attempts           to   stop    a   vehicle and the violator flees         or   fails to stop and the officer does not respond to the
driver's action, making                 no   attempt to keep up with            or   pursue the vehicle. A Non -Response Pursuit is not
a    vehicle       pursuit. Officers         must   complete       an   offense report      and/or other documentation detailing why
the vehicle stop               was    attempted,    and    notify   a   supervisor/commander of the                 Non -Response         pursuit. The
supervisor/commander                     must review the offense             report and/or other documentation.


SCOPE AND METHODOLOGY

Determine           if changes in         the Pursuit policy        affected risk factors        or   pursuit outcomes

A copy of the former                  (effective date January 1, 2011) and               current     (effective date August 25, 2014)
Department General Orderi -4 Pursuit Driving policies                                were   reviewed to       assess    and    identify   all   changes
between the former and current                       policies.50 After identifying the changes, pursuit                     data and outcomes

before and after the                  implementation       of the current        policy   were   compared.

Using      a   data extraction from the Performance, Reporting, Information, and Metrics Environment

(PRIME51)          for the      period of January 1,         2013   through December 31, 2017, the auditor analyzed pursuit
characteristics            (i.e.,    reason   for pursuit, distance, time,           speed) and pursuit           outcomes      (injuries, property
damage, compliance findings) and compared                               the results before and after the              implementation of the


 °
     See   Appendix        B
51
     The Performance, Reporting, Information & Metrics Environment                            (PRIME)    is   a   web -based software system.
PRIME is       designed        to make    more   efficient   use   of time   by turning   slower paper -based processes into faster               digital
workfl ows.
                                                                                                                                                            57
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 67 of 87
                                                                                  Oakland Police Department, Office of Inspector General
                                                                                    3rd Quarterly Progress Report (July-September, 2018)




current    policy.    Similar data   was      collected from the Departmental Training Division's hard copy pursuit

packets cataloged and compared                    to the data in PRIME.



Discrepancies        were   found between the PRIME data and the pursuit                              packet data. When attempting to
reconcile the    discrepancies       and after meeting with the                    Department's Safety Coordinator,                it appears

there     are some    inconsistencies in the             reporting of property damage and/or injuries related                       to a    pursuit.
For   example,   a   police vehicle's       flat tire that        happened around             the time of the pursuit, may          or   may not be
considered property           damage related           to the     pursuit,   or a   fleeing suspect's injury during           a   fall, may     or   may
not be considered an          injury related to the pursuit                depending       on   the   proximity and time to the            pursuit's
termination. In       addition, the CHP 187A form, which captures property damage and injury information,
may not get     updated       if there is    a   change by the supervisor or the Departmental Safety Committee;
however,     PRIME will be       updated         to reflect the      change. Thus, there              are   occasions when the form does

not match the data in PRIME. For this                    review, the       two data sets were reconciled to the best                 ability of the
auditor.


Determine     if pursuit reports      are        complete, tracked and reported appropriately

The auditor reviewed the           Training Section's hard                 copy   pursuit packets       to ensure that      pursuits     were

recorded     accurately, completely and timely.                    The auditor reviewed 439                 pursuit packets for the period of
January     1, 2012 to December        31, 2017. A            more    in   depth    look   was   conducted        on   the Level 1 and Level 2

pursuits (179 packets)         to ensure that all relevant criteria as stated in                       Departmental General Orderi -4
Pursuit    Driving   were     included in the file. Level 1 and 2                 are   categorized     as    pursuits that result    in   death,
injury, property damage and/or where                      a   pursuit   intervention          maneuver was       performed.       Level 3 pursuits

do not result in property         damage          or   injury.

Specifically, the     auditor    sought      to   verify the      agency     initiating pursuit, the distance (miles) traveled, the
length (minutes) of pursuit,         as     well    as   the maximum         speed       driven. The auditor also         attempted        to

confirm the outcomes of each pursuit                     (i.e.,   person    injuries, property damage, collisions, compliance
findings). Finally,     the   completeness          of each       packet    was    determined         by the   presence of the      following
documentation:


      •    Pursuit report
      •
           Tracking sheet
      •    CHP 187A form
      •    Collision report
      •    Radio purge
      •
           Crime/offense report
      •    Other     ancillary forms    if   applicable

Additional data collected from the pursuit packets focused                               on   the existence of      required documentation,
including    but not limited to,photographs                   and witness statements.             Only       information for Level 1 and

Level 2    pursuits that occurred between January 1,                        2013 and December               31, 2017   were   collected.




                                                                                                                                                      58
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 68 of 87
                                                                                   Oakland Police Department, Office of Inspector General
                                                                                     3rd Quarterly Progress Report (July-September, 2018)




The   Daily    Pursuit   Tracking Logs (pursuit               information        required      to be   provided     to and recorded       by the
Communications           Section),     which also include Non -Response Pursuits                          were     reviewed.     Department
General Orderi -4 requires              a   supervisor/commander                 to "contact and          provide       the Communications

Section with the          required pursuit             information for entry             on    the Pursuit    Tracking Log" for all        Level 2

and 3     pursuits and all         Non -Response             pursuits.        For Level 1      pursuits, the     lAD    Investigators     are


required       to contact the Communications Section to                            place    the   pursuit     on   the Pursuit       Tracking Log.   All

Daily    Pursuit     Tracking Logs between late                2014 and December 2017                  were   reviewed and          compared     to the

PRIME database to             ensure   that all    applicable pursuits             were    recorded in both         sources      (PRIME   and the

Pursuit    Tracking Log).

The auditor contacted the CHP and                      requested         data to   ensure      that the Department            was   reporting all
pursuits,      as   legally mandated. However,                CHP       was   only able   to    provide information           related to the date

and time of the pursuits             reported      to them         by   the Oakland Police Department.


OBSERVATIONS

Observation 1


Did   changes in the Pursuit policy effective August25,                            2014     affect risk factors and/or pursuit
outcomes?


Decline in Pursuit Numbers


The     Department's pursuit policy               outlines     a   series of     pursuit risk factors that         must be considered           by the
officer and supervisor prior to initiating and                      during the pursuit          up until the       pursuits conclusion. If the
risk to   public safety       and officer     safety outweighs                the benefit of     immediately apprehending the fleeing
suspect, the officer and supervisor                    must terminate the           pursuit.

When the pursuit          policy changed          on       August 25, 2014, the          most     significant change          was   the authorized
reasons    for initiating      a   pursuit (type        of   crime).     There    were    eleven    reasons    deleted from the former

policy,   one       of which eliminated the authorization to pursue                        a   stolen vehicle       (10851 California     Vehicle

Code) unless there            is reasonable       suspicion        to believe the     suspect committed             a   violent forcible crime

and/or     a   crime   involving the        use   of   a   firearm. The intent of the             policy change         reflects the Departments

efforts to reduce risk associated with                     pursuits.

The     policy change     in the authorized             reasons     for initiating    a   pursuit has resulted           in   significantly fewer
pursuits overall. Table            1 lists the    reasons      for pursuits in      general       crime   categories between 2013 and
2017. The total number of               pursuits dropped from                  144 in 2013 to 58 in 2017. Most of the decline

reflected in        pursuit   numbers       can   be attributed to the             pursuit of stolen vehicles, which dropped from 56
to 2.




                                                                                                                                                         59
     Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 69 of 87
                                                                              Oakland Police       Department, Office of Inspector General
                                                                                3rd Quarterly Progress Report (July-September, 2018)



Table 1: List   of Pursuits by    Year and Reason




 Robbery                                                                12           6         16        21         18              73


 Carjacking by force             or   fear! Grand theft          auto   18           13        12        15         10              68


 *Stolen vehicle                                                                     1                              2               59


 Assault with        deadly weapon                                      8            7         12         8         8               43


 *carrying       a   Loaded Firearm! Rules violation                    9            7         3          6         7               32


 Murder                                                                  1           1         2          2         9               15


 *Burglary       of home        or    vehicle                           10           2         1                                     13


 Shooting                                                                3           1         1          2         2                9


 *Fail   or   refuse to        comply with          a   lawful
                                                                         5           1                    1                          7
 order, signal,       or      direction of officer


 *Moving vehicle              violation                                  7                                                           7


 *Vehicle equipment code violation                                       6                                                           6


 Kidnapping                                                                          2         2                                     4


 *Possession of           a   controlled substance                       3                                                           3


 *Criminal Threats                                                       1           1                              1                3


 *Probation!Parole violation                                             3                                                           3


 *Wa rra nt                                                              2                                                           2


 Lewd    or     Lascivious Acts with            a   Child                                                 1                          1


 Domestic        battery,/dispute                                                                                   1                1


 *Brandishing         a   weapon                                                                          1                          1


 Human        trafficking                                                                      1                                     1




*Crimes for which the Department                    can no   longer pursue   based   on   the most recent     changes   to the Pursuit policy,

dated 25Aug14.
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 70 of 87
                                                                                                 Oakland Police Department, Office of                   Inspector General
                                                                                                   3rd Quarterly Progress Report (July -September, 2018)



Increase in        Proportion of Serious Pursuits

Level 1 and 2            pursuits      are     the      more   serious       pursuits, resulting             in   property damage and/or injury. Given
these      heightened             risk factors, the number of Level 1 and 2 pursuits                                 were       compared          to the number of

Level 3 pursuits to determine if the                           policy change impacted                  the        proportion of Level             1 and 2     versus       Level

3   pursuits,     as     illustrated in Chart 1 below.

Chart 1:    Proportion of Level            1 and 2      Compared to Level 3 per         Year



                                                 Level 1 & 2 Pursuits                 vs.   Level 3 Pursuits

                100                           64%




                 75



                             36%

                 50


                                                                                                                                        55%                            55%
                                                                                                           55%
                                                                                                                          45%                          45%
                                                                                            45%
                                                                            52%
                 25                                          48%




                   0
                          Level    I & 2      Level 3      Level I & 2      Level 3    Level 1 & 2         Level 3   Level   1 & 2      Level 3    Level   1 & 2     Level 3

                                       2013                          2014                           2015                         2016                         2017

          %ofLl/L2           36%               64%            48%            52%            45%             55%           45%            55%           45%             55%

      •   Sum of Total        54                94             20             22             24              29            26             32            26                32




Level 1 and 2 pursuits have increased                               as a    percentage of all pursuits since the policy change,                                even


though       the total numbers have declined. In 2013,                                 prior to the policy change, the percentage of Level                                     1

and 2 pursuits amounted to 36% of all pursuits for that year. After the                                                      policy change, Level             1 and 2

pursuits increased                to   roughly 45% of all pursuits                    per year.


No Change in Property Damage and Iniuries


Two adverse outcomes                       resulting from police vehicle pursuits include property damage and injuries.
When measuring the percentage of these two variables against all pursuits occurring per year,                                                                      a


marginal       increase of 5% in                property damage incidents occurred from 2013                                     to     2014, and has remained
roughly       consistent since.               Regardless of any changes                     in    policy, about       a   third of all pursuits result in

property damage.


Similarly,      the percentage of                    injuries resulting from            a   vehicle        pursuit have         not fluctuated more than 3%

within the        period      reviewed            (i.e.,   2013 to       2017). Again, despite                a   significant drop         in overall        pursuits
beginning        in    2014, roughly 10% of all pursuits continue                                 to result in       injury regardless            of   changes       in

Department policy. These observations                                 are    illustrated below in Chart 2. It is                     important to          reiterate that

OIG did      identify       data       discrepancies           between         pursuit forms in PRIME and the hard copy pursuit                                    packets.
                                                                                                                                                                                   61
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 71 of 87
                                                                             Oakland Police    Department, Office of Inspector General
                                                                                  3rd Quarterly Progress Report (July -September, 2018)



Chart 2: Rate     of Praperty Damage and Co//is! ans in Comparisons      to al/Pursuits




                           Property Damage and Injuries Compared                                    to All Pursuits

           150                                                                                                                      100%

                                                                                                                                                0


                                                                                                                                                -t
           125                                                                                                                                  0


                                                                                                                                    75%

           100
      0
                                                                                                                                                eQ
                                                                                                                                                CD


            75                                                                                                                      50%    CD




                                                                                                                                           ,t
                                                                                                                                                 1

                                                                                                                                                CD
            50                                                                                                                                  (ID




                                                                                                                                    25%
                                                                                                                                                CD

            25
                                                                                                                                                0


                                                                                                                                                0

              0                                                                                                                     0%
                          2013               2014                     2015                   2016                   2017

                      Total Number of Pursuits             °/o   Resulting   in   Property Damag ....... % Resulting in Injury



No Connection Between               Policy Change and Compliance Findings

The   compliance findings for Level          1 and 2     pursuits      were       analyzed   between 2013 and 2017. Level 1 and 2

pursuits     are   reviewed      by the chain of command of the officer(s) involved, and ultimately the
Departmental Safety           Committee makes the determination of whether the                            pursuit   was    found to   comply
per   Departmental policy.          The percentage of Level 1 and 2 pursuits found out of                      compliance doesn't
appear to have any connection to the                policy change,       rather the percentage of pursuits found out of

compliance         has fluctuated up and down between 2013 and 2017.

          Table 2: Pursuits Out of Compliance




                  2013                             7%                                               93%

                  2014                             0%                                           100%

                  2015                             17%                                              83%

                  2016                             0%                                           100%

                  2017                             8%                                               92%




The auditor did observe two instances in which                    a   difference of opinion occurred            regarding     the

compliance of the vehicle pursuit.            In   one   instance, the involved officer's Chain of Command found the
pursuit "Out of Compliance" and the Departmental Safety Committee ruled the                                    same    pursuit "In
Compliance," overturning            the Chain of Command's             findings.       In the other   instance, the Chain of

                                                                                                                                                62
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 72 of 87
                                                                 Oakland Police       Department, Office of Inspector General
                                                                      3rd Quarterly Progress Report (July-September, 2018)



Command found the       pursuit "Out of Compliance," and recommended the pursuit be reviewed by the
Departmental Safety     Committee       by noting "Refer to J4 Board." The J4 Board (Departmental Safety
Committee) overturned the        Chain of Command and instead found the                  pursuit   to be "In   Compliance."

Increase in Average     Distance/Time of Pursuit,        No   change in Average Speed


Averages for both miles traveled and duration of pursuits                 were   also reviewed for Level 1 and 2 vehicle

pursuits (Table 3).   Since 2013, the average miles traveled and the average time of                   pursuits have steadily
increased. However, there has been little          change     in the average      speed of pursuits.

          Table 3: OPD Pursuit Characteristics




                  Chart 3: Time and Distance of Pursuits




                                              Pursuit Time and Distance


                      2017


                      2016


                      2015


                      2014   ____________________




                      2013   ______________________




                             0            1          2            3              4           5           6


                                  -




                                      Average Minutes Traveled        •
                                                                          Average Miles Traveled




                                                                                                                              63
       Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 73 of 87
                                                                                    Oakland Police  Department, Office of Inspector General
                                                                                       3rd Quarterly Progress Report (July -September, 2018)



                        Chart 4: Pursuit      Speeds (Street and Freeway)



                                                                      Pursuit       Speeds
                              90




                                           2013              2014              2015              2016              2017

                                           Average Street Speed (MPH) -Average Freeway Speed (MPH)



Observation 2


Are    pursuits being completed and tracked accurately?

All 179    pursuit packets reviewed by                    016 with    regards       to Level 1 and Level 2    pursuits      were    properly
completed and tracked. However, the audit revealed that there                                   were    sixteen incidents in which the

property damage and/or injuries that occurred during and/or resulting from                                     a   vehicle pursuit     were    not

migrated     into the PRIME system                     accurately.   The   Departmental Safety          Coordinator identified the

discrepancies for twelve of the                    sixteen incidents       by reviewing       hard copy   pursuit packets. However, three
incidents occurred in 2012 and the paper files                        were     unable to be located, and           a   search of the incidents
in Field Based      Reporting (FBR)52              was    unsuccessful using the FBR incident number. The                    one    remaining
incident indicated that the suspect vehicle struck                         a   tour bus      although the bus could        not be located and

no    record of    an   accident report            was    found.


Comoleteness of Packets


After the    policy change, collision reports, photos                      and witness statements decreased. There                   are no


exceptions     to the collision            report requirement. If there is              an   actual collision, there should        always be    a

collision report        as    well   as   the activation of the Portable              Digital Recording    Device       (PDRD)    of all involved

personnel     as    required         per   Department General Order 1-15 Portable Video Management System Section
ll.A.4, dated July 16, 2015. DGO 1-15 also authorizes and provides detailed directions for personnel                                           to

use    the PDRD to record statements in lieu of                      taking    a    written statement. If the PDRD video             recording      is

not    available,   at the very           least,   a   request for the     PDRD      footage   when available should be included in the

pursuit packet. Photos and/or witness statements,                              on   the other    hand, may   not       always be available.

In   2017, there     was no        tracking sheet available for             review in the       pursuit packet for two pursuits. The
tracking sheet       is   a   requirement of policy that captures important data such                        as    pursuit review approval



52
               Reporting (FBR), a computerized method of writing police reports, through the
     Field Based                                                                                                            use   of mobile data
terminals   (MDT) and authorized Departmental computers.
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 74 of 87
                                                                                     Oakland Police   Department, Office of Inspector General
                                                                                       3     Quarterly Progress Report (July-September, 2018)



and   compliance findings.           It is the      responsibility    of the         Supervisor/Commander to              endorse        (signature
required)   and to include the            tracking     sheet in the Pursuit Report                   packet.

During OIG's reconciliation of                PRIME data and         pursuit packet data, five pursuit packets                      were       determined
to be unaccounted for              and/or missing. There            were        also two       pursuits,    one    that involved    a   fatal   injury and
one   found to be "Out of           Compliance"         that   were       forwarded to the Internal Affairs Division                     by the
Supervisor   and    Departmental Safety                Committee          respectively.         Department General Order J-4 states, "For
any pursuit received from the Department Safety Coordinator with                                       an   out    of compliance finding,          the

Bureau    of Field Operations Administrator is responsible for forwarding                                    to an lAD Intake       Officer for
creation   of an   lAD      case   to track    discipline." Finally,            two were marked for deletion                 by   the   Safety
Committee Coordinator because it                     was   determined           they   were        Non -Response       pursuits, after         being
reported    as a   pursuit.

Tracking of Pursuits

There   were   14 of the 392         pursuits listed       on   the Pursuit Logs that                were    not found in PRIME under the

same    Record Number listed              on   the    log. However,         all but three          were    found in PRIME under            a   different

Record Number. The three that                  were     unable to be confirmed occurred in 2016 and may have also had

incorrect Record Numbers                 on   the   log, but   no   associated         pursuit      was    located in PRIME.


Prior to the   implementation of the                 current    policy, the Department did                   not track Non -Response             pursuits.
Non -Response       pursuits       are   not   pursuits, but        are   tracked to         help   assess   how often       an   actual pursuit
results from   an    incident where            a   vehicle flees from           an   officer's attempt to conduct             an   enforcement stop.
There   were   796 Non -Response               pursuits during 2014-2017. They have consistently increased                                     since the

more    restrictive   policy       has been in       place.

         Table 4: Non -Response Pursuits

                                                                                                               -   -




                   Year                        Number of Non -Response Pursuits


                   A'Ji!.                                                 137




Observation 3


Are   pursuits reported to the California Highway Patrol in                                a   timely manner?

The Department is not reporting pursuits in                     a   timely       manner to          the California     Highway Patrol.          For

calendar years 2012          through       2017, the auditor reviewed 439 pursuit                          packets.    As mandated         by California
State   legislation, pursuits        must be         reported   within 30            days   of the incident. The Department often

reports less frequently than required. In addition, there                              are     discrepancies between          the annual number

of pursuits the CHP has            on    record, compared           to the number the               Department has        on      record   (Table      5 and

Chart   2). Although        there    are no        imposed fines      or   penalties         for   timely reporting     or   underreporting
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 75 of 87
                                                                          Oakland Police Department, Office of      Inspector   General
                                                                             3rd Quarterly Progress Report (July -September, 2018)



vehicle    pursuits, failure   to submit the      required         documents    (CHP    187A   form)   violates California State

mandates.


       Table 5: OPD and CHP    reported pursuits comparison



                 '(*1


                 2012                        73                                58                           79%

                 2013                       153                                48                           31%

                 2014                        46                                42                           91%

                 2015                        52                                52                           100%

                 2016                        58                                51                           88%

                 2017                        56                                46                           82%




Chart 5:   Yearly Comparison of OPD and    CHP Recorded Pursuits


                                                               CHP Form 187A
                                                   Oakland Police Department vs.
                                                     California Highway Patrol




            H   2012               2013
                                        I 1 J ii II         2014               2015               2016               2017

               # of Pursuits recorded   by OPD          # of Pursuits recorded      by CUP -% of OPD Pursuits recorded by CUP


The   Department does        not have any set      procedures          for tracking the CHP 187A forms it is       required     to

submit to the CHP,       nor   does it reconcile its numbers with the CHP numbers. The non-existence of                         an

efficient process allows the risk of the Department                    failing to   adhere to the California State mandate for

timely     and accuracy in Data     reporting     as   it   pertains   to Vehicle Pursuits in the      City of Oakland.

Other Reportable Matters


Should OPD change its          policy to   allow   officers        to pursue for stolen vehicles in the      hopes that it'll lead
to   reducing   more    serious types     of violent crime?
      Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 76 of 87
                                                                                 Oakland Police Department, Office of Inspector General
                                                                                   3rd Quarterly Progress Report (July -September, 2018)



Pursuit data from 2013               (prior to   the   policy change       that   prohibited       vehicle     pursuits for stolen vehicles,
10851 California Vehicle              Code) offered little documentation                 to   suggest criminal offenders used stolen
vehicles    as   "get-away cars"           to commit violent and forcible crimes. Limitations to OIG's cursory review of

pursuit   data included the lack of officers                 fully articulating     evidence -led           pursuits, which   was not      required
in 2013.


OIG reviewed 51 narratives                 completed by         officers in crime reports to            assess   whether officers included

any   prior knowledge of the driver, passenger(s) and/or the vehicle itself being involved in                                      a   violent
forcible crime. In six instances, officers identified:


      •    A   kidnapping suspect
      •    A home invasion and rape                   suspect
      •    An armed       suspect
      •    A vehicle with           matching               (not considered a violent forcible crime)
                                                 stolen property
      •    A vehicle involved in            an   earlier
                                                 police pursuit (not considered a violent forcible crime)
      •    And    a   vehicle   previously involved in an assault with a deadly weapon listed drug activity.


All other   pursuits commenced               as on     views with officers        observing        a   moving violation (e.g., running           a


stop sign), identified the vehicle               as   being listed   as a   stolen vehicle,        or were      alerted   using   an   electronic
license   plate   reader    (LPR).        Most other     charges     associated with these              pursuits   were   related to the stolen

vehicle   and/or      vehicle       pursuit itself,    such   as   evading   a   peace officer         or   knowingly receiving stolen
property, apart from            a   few   parole/probation         violations and       felony     warrants.



Additionally,     most stolen vehicle             pursuits    were   disengaged by officers and/or their supervisors with few
pursuits ending        in the       suspects' apprehension.          Of those, few        yielded evidence of a criminal offender
being involved in serious violent forcible crime. Thus, there                           was    not     enough information         collected in

2013 to substantiate            a   significant   link that would warrant           changing OPD's             current   pursuit policy.

However, upon further review of 2017 pursuits (most resulting from                                     a    violent and forcible   crime);
twenty-two of fifty-eight total pursuits (or 37%) included                          a   stolen vehicle         charge. Therefore,      it is

reasonably       assumed that criminal offenders                   use   stolen vehicles      as   uget_awaycarsHto           aid in their

crimes, like committing robberies,                    some   of the time.




                                                                                                                                                     67
    Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 77 of 87
                                                            Oakland Police      Department, Office of Inspector General
                                                                3rd Quarterly Progress Report (July-September, 2018)




                                                                        22      (or 37%)    involved   a   stolen
                                     58 Pursuits
                                                                                           vehicle




                                     18 Robberies                                  4 Stolen Vehicles



                          10   Carjacking by force or fear!
                                                                                   3 Stolen Vehicles
                                   Grand theft auto



                                      9 Murders                                    6 Stolen Vehicles



                               10 Assualt with deadly
                                                   a
                                                                                   4 Stolen Vehicles
                                  weapon! Shooting

                          7    Carrying   a   Loaded Firearm!
                                                                                   4 Stolen Vehicles
                                   Rules Violation*



                          2 Criminal Threats*! Domestic
                                   Battery/Dispute


                                  2 Stolen Vehicles*




OIG recommends the       Department consider and discuss this information,           in   conjunction with other
relevant   factors, when weighing the risk factors     in consideration of any     change    to the current      pursuit
policy.   The Department should be mindful that pursuits        involving   a   stolen vehicle represent     a   very small

portion of all crimes.
  Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 78 of 87
                                                            Oakland Police Department, Office of Inspector General
                                                              3rd Quarterly Progress Report (July -September, 2018)




OBSERVATIONS AND RECOMMENDATIONS




No.                     OIG Observation                                       OIG Recommendation




                                                                The Department should consider

                                                                implementing procedures        for   recording the
                                                                submission of California     Highway    Patrol

                                                                (CHP)   187A forms and      adhering   to the state
      No   procedures   are   in   place for tracking the       mandated      reporting guidelines. Tracking the
      mandated submission of the CHP 187A forms                 submission of 187A forms       provides
      to the California   Highway      Patrol.                  assurance     that the Department is complying
                                                                with the State's reporting mandates.

                                                                Updating the pursuit form       in PRIME with    a

                                                                field for   tracking form   submission should be

                                                                considered.
   Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 79 of 87
                                                                              Oakland Police Department, Office of     Inspector General
                                                                                  3rd Quarterly Progress Report (July -September, 2018)




                                                             ri         ii '] :i




"Violent Forcible Crime" defined                 as   the commission        or   attempted     commission of        one or more     of the

following   actions:


    •
        Murder;

    •
        Manslaughter;
    •
        Mayhem
    •
        Kidnapping
    •
        Robbery
    •
        Carjacking
    •   Arson to       an    inhabited structure, inhabited property                   or   that   causes   great bodily injury (GBl);

    •
        Explode        or   ignite   a   destructive device       or   any   explosive causing        GBI   or   death;

    •   Use   or   possession of           a   weapon of   mass       destruction

    •   Use of     a   firearm in the commission of               a   felony;
    •   Assault with          a   deadly   weapon,      firearm;
    •   Assault with          a   deadly   weapon, other than           a   firearm*, with serious bodily injury (SBl)/GBI

        *The    use     of   a    motor vehicle to      solely flee    a scene or      enforcement action does not meet the

        criteria for this part unless there is              a   clearly     articulable intentional act          by the driver to   use   the

        vehicle    as a      weapon


    •
        Aggravated Battery with SBl/GBl; and
    •
        Any of the following sexual assaults committed against a person's will by means of force,
        violence, duress, menace, feat of immediate and unlawful bodily injury on the person or
        another, or in concert:


              +        Rape
              +        Sodomy;
              ••
                       Oral   Copulation;
              +        Lewd Act      on a      child under the age of 14;         or

              +        Sexual      penetration




                                                                                                                                                70
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 80 of 87
                                                                      Oakland Police  Department, Office of Inspector General
                                                                         3rd Quarterly Progress Report (July-September, 2018)




                                                             APPENDIX B

                                                           Pursuit Risk Factors




         Effective Date 25 Aug 2014                                    Effective Date 01 Jan 2011




 >   The volume of vehicular and                 pedestrian               >   The volume of vehicular and              pedestrian
     traffic in the      area                                                 traffic in the      area


     Traffic conditions                                                       Location of        pursuit

 >   Location of        pursuit                                               Safety of the public          in the   area   of the


     Safety of the public             in the   area   of the                  pursuit

                                                                          >   Safety    of the involved       officer(s)
     Pu rs U it
                                                                              Road and weather conditions
     Safety   of the involved           officer(s)

     Speeds of both officer             and suspect                               Officer and supervisor       familiarity with
                                                                              the    area   of   pursuit
     vehicles
                                                                          >   Speeds     involved in relation to all other
 >   Road and weather conditions

     Officer and supervisor             familiarity with the
                                                                              risk factors       deleteol
            of                                                            >   Time of    day (or night)
     area         pursuit

     Time of      day (or night)                                              Quality of Communications between the

 >   Quality      of Communications between the                               pursuing vehicles, Communications

     pursuing vehicles, Communications
                                                                              Section    and/or Supervisor
                                                                          >   Performance           capabilities   of the       police
     Section      and/or Supervisor

     Performance          capabilities     of the         police              vehicle    or   the   operation of emergency

     vehicle      or   the operation of emergency                             lights   and siren

                                                                          >   Availability of air or field support
     lights and        siren

                                      field support                           Whether the officer has           a    ride   a   long
     Availability       of air   or


     Whether the officer has              a    ride   a   long                passenger with          him/her
                                                                          >   Whether the suspect is known and                     can
     passenger with            him/her
                                                                              be    apprehended          at a later time


                                                                              Effective Date 01 Jan 11           (cont.)
     Effective Date 25 Aug 14              (cont.)




                                                                                                                                         71
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 81 of 87
                                                            Oakland Police   Department, Office of Inspector General
                                                              3rd Quarterly Progress Report (July-September, 2018)



>    Whether the suspect is known and             can              Whether the suspect is known to be                    a


     be   apprehended       at a later time                        juvenile
>    Whether the suspect is known to be               a        >    When     a non   -suspect vehicle and/or

     juvenile                                                       pedestrian     accident has occurred            during
>    When     a non   -suspect vehicle and/or                       a   pursuit

     pedestrian accident          has occurred   during        >   The    safety   of the occupants in the           fleeing
     a   pursuit                                                   vehicle

     The   safety   of the occupants in the       fleeing          The distance between the               pursuit and

     vehicle                                                       fleeing vehicles       is   so   great that further

     The distance between the           pursuit and                 pursuit   is futile


     fleeing   vehicles is   so   great that further               The    pursued vehicle's           location is   no



     pursuit    is futile                                           longer known for           a   certainty.
 >   The   pursued    vehicle's location is      no



     longer    known




                                                                                                                             72
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 82 of 87




            EXHIBIT B
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 83 of 87




                                                    Memorandum


To:            Office of the Chief of Police
Attn:         Chief A.    Kirkpatrick
From:          Lieutenant   Angelica Mendoza
Date:          January 03, 2019

Re:            Executive Summary of OIG's Review and Assessment of 14 UOF                         cases

               associated with OPD' s Pt & 2nd Quarters Arrest Data



On December            4, 2018, the Office of Inspector General commenced its review and
assessment of 14 Use of Force incidents that were identified                      by the Independent
Monitoring       (IMT)
                     Team       independent review of the Oakland Police Departments'
                                     in their
1s & 2' Quarter Arrest Data of offenses in which force would be more likely to have
occurred.


The purpose of this review and assessment was to gather and identify any instances in
which a Use a Force occurred and was not reported in accordance to Departmental policy
and procedures as outlined in Departmental General Orders K-3 & K-4 to include
Training BulletinIII -I. 1 (Weaponless Defense). Included, an additional assessment was
made with regards to Departmental Manual of Rules (MOR), Departmental General
Orders M-3, (Complaints Against Departmental Personnel or Procedures), Departmental
General Order I -15., 1 Portable Video Management System (PVMS), which includes a
Portable Digital Recording Device (PDRD) and Departmental General Orders M-18,
Supervisory Arrest Approvals (SAA).

The IMT outlined the             following concerns       in their review:


          •    Firearms      being directly pointed at subjects,      and not reported.
          •    Instances in which officer's attempt to take           a   subject into custody,
               involved physical force.
      •        Instances in which it      was   unclear whether force       was   used in 7   cases.

      •        Six   cases   involved   pointing   of the firearm at a person (s).

      •        Six   cases   in which there     was no   actual PDRJ) video of the arrest.
      •        Inclusion of inaccurate Boiler plate language that "no force was used or
               witnessed" in officer's arrests reports, a serious misinterpretation.
          •    Unclear whether these deficiencies result from supervisory direction or a lack
               thereof and/or a misrepresentation of OPD policy.


Based    the OIG Audit Team's review and assessments, the
              on                                                                  following analysis      was

concluded:


      •       5 incidents in which firearms        were     pointed at subjects,   and not
                                                                                 reported.
      •       4 instances in which       physical   force   was   involved to take
                                                                             subject into custody,
                                                                                     a

              and not   reported.   5   cases in which in which a Weaponless Defense Technique
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 84 of 87




        Control Hold     was     applied for handcuffmg      or   escorts that did not result in   injury or
        a   complaint   of injury to include instances in which
                                                             some physical                force   was

        involved to take   subject into custody, but not reportable uses of force as per
                             a

        departmental policy, procedures and general orders.
   •    All 14 identified cases had associated PDRD video footage of the arrest.
   •    There were inclusions of declarative statements such as "no force was used or
        witnesses' in officer's arrest reports in which force was detennined to have been
        used and/or witnesses        were   determined to be present.
   •    Several deficiencies       were   identified with
                                                 regards to Supervision, Performance of
        Duties, Failures to Accept & Refer a Complaint, PDRD Activations and
        Deactivations, Training, Tactics and Report Writing.
   •    Two of the 9 cases in which a use of force should have been reported, include
        instances in which there appears to be a willful intent to not report to include                a

        misrepresentation in the associated officer's arrests reports.
   •
        Identified,   were   three outlier   Supervisors    and   assigned squads in which a more
        robust based    inquiry     is in progress and will be     reported on after OIG's Global Use
        of Force Audit.
   •    11 Internal Affairs Division referrals       were    made and     cases   initiated.


OIG will  provide its Audit Recommendations           at the conclusions of its formalized

findings in the Global Force Audit Report.

Preliminary Key Areas of Concern:

   1'                          Substandard.
        Supervision:                          Training on Uniformity,
                                 Communication, Reviews, Oversight, Scene Management of
                                 Use of Force, Preliminary Investigations and
                                 Demeanor/Direction towards subordinates.
                                 Avoid  "Stacking" Charges. Ensuring that 'elements of offenses
                                 are met prior to approving. Field Intake of Complaints.



   1'   Policy Revisions: Streamline, clarify and train (DGO K-4) the Reporting of Uses
                                 of Force to avoid ambiguities to specifically address the "Low
                                 ready,  and intentional",pointing of a firearm (revise to
                                 required reporting anytime a target is acquired, as oppose to
                                 the language of Low Ready and Intentional) and Weaponless
                                 Defense "Take Downs". Consider the inclusion of identifying
                                 a reportable use force that aligns with DGO K-3, p.3 of 12,

                                 (c) "Uses of Force, any physical or mechanical intervention
                                 used by a member or employee to defrnd, control, overpower,
                                 restrain or overcome the resistance of an individual"
                                 Incorporate and train a Post- Use of Force Positioning and
                                 Monitoring component to the Use of Force policy which
                                 outlines what members sill do after gaining control of a
                                 subject. For example, the following: 1) Avoid sitting, kneeling,
                                 or standing on a subject's back and/or chest, which may reduce
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 85 of 87




                       the subject's ability to breathe 2) Position the subject in a manner
                       to allow free breathing. Whenever feasible, the subject will not be
                       forced to lie on his or her stomach. 3) monitor subject until transported
                       to a secure location 4) request and offer medical aid to any injured

                       department member, bystander, or subjects consistent with policy and
                       procedures outline in DGO K-3 and K-4.

                       Clarify   and train   on         policy and procedures to address the
                                                  the PDRD
                       substantial amounts of Activations and Deactivations, positioning,
                       downloading and reviews. Include reminders that PDRD footage(s) are
                       utilized in court hearings and become available through public records
                       request which can involve multiple levels of scrutiny and reviews
                       resulting in personal disrepute, but also brings departmental disrepute.

      (
           Training:    Report Writing       as   it   pertains to the   articulation and
                                                                              reporting of uses
                        of force to avoid any inclusion of boiler plate language with emphasis
                        on the individual's articulation and reporting of force. Include the re

                        training of no "self- approved" Use of Force reports. Address
                        affidavits as it pertains to search warrant language (articulate what
                        occurred, sequence of events). Include report writing training that
                        reinforces a report to reflect the associated PDRD footage. Avoid
                        police jargon, clear articulation of what occurred and each officer's
                        actions. Seek current best practices reality based scenarios to train
                        during departmental continued professional training, with
                        regards to dealing with the control and containment of
                        uncooperative and resistant subjects to include the supervision and
                        reporting of such incidents.


      V    Intervention:     Supervisors review and awareness of officer's, address
                             performance deficiencies and allegations of misconduct
                             immediately. Review and evaluate whether the supervisor,
                             squads/officers' decisions, performance, or outcomes may be
                             addressed by intervention (training, direction, monitoring).
                             Address Officer/Public Safety, Training & Tactical concerns in
                             accordance to departmental policy and procedures.



Res       ctfi4y,


Angela Mendoza
Lieutnant of Police
Offide of Inspector General
Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 86 of 87




            EXHIBIT C
  Case 3:00-cv-04599-WHO Document 1231 Filed 01/31/19 Page 87 of 87




                                     OFFICE OF CHIEF OF POLICE
                                OAKLAND POLICE DEPARTMENT


                                          SPECIAL ORDER 9191



                     TO:     Al! Commanders and            Sergeants

             SUBJECT:        Additional Audit of PDRD Video


 EFFECTIVE DATE:             27 Nov 18


      TERMINATION:           Upon Update        of   Policy


Recent audits conducted     by the OIG and IMT revealed that there has been some potential              use   of
force incidents    notreported in accordance with DGO K-04. Frequently, the potential lack              of
reporting   come   from incidents involving 69PC, 148PC, and 243(b)&(c)PC arrests.


All Sergeants are required to audit the PDRD video of arrests/incidents involving 69PC, 148PC,
and 243(b)&(c)PC arrests. Sergeants are required to view video footage from beginning of the
incident to the arrest. The Sergeant shall annotate their view of the PDRD footage in the
"Comment"     area   of the VIEVU-VERIPATROL software system.


Sergeants shall continue to respond to and approve arrests for all 69PC, 148PC, and
243(b)&(c)PC arrests. Sergeants shall continue to conduct monthly PDRD audits of each officer
under their command. Sergeants shall also continue bi -weekly meetings with each officer under
their command.


Like UOF incidents,      Sergeants   shall be   required   to view   the PDRD   footage   within 2 business
days of the incident.

By order of




Anne E.   Kirkpatrick
Chief of Police
Oakland Police     Department
